Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 1 of 164 PAGEID #: 1070




                        IN THE UNITED STATES DISTRICT COURT                     Exhibit 1
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


  John Ewalt, Steve Wylie, and Bonnie Navarre, on
  behalf of themselves and all others similarly situated,   Case No. 2:19-cv-4262

                 Plaintiffs,                                Chief Judge Algenon L. Marbley

         v.                                                 Magistrate Judge Kimberly A. Jolson

  GateHouse Media Ohio Holdings II, Inc., d/b/a
  The Columbus Dispatch, Copley Ohio
  Newspapers, Inc., GateHouse Media, LLC, and
  Gannett Co., Inc.,

                 Defendants.

                        AMENDED CLASS ACTION COMPLAINT
                    (DEMAND FOR JURY TRIAL ENDORSED HEREIN)

        Plaintiffs John Ewalt, Steve Wylie, and Bonnie Navarre, on behalf of themselves and all

 those similarly situated, for their Complaint against Defendants GateHouse Media Ohio Holdings

 II, Inc., d/b/a The Columbus Dispatch (“GateHouse Ohio”), Copley Ohio Newspapers, Inc.

 (“Copley Ohio”), GateHouse Media, LLC, and Gannett Co., Inc. (collectively, the “GateHouse

 Defendants”), state as follows:

                                        INTRODUCTION

        1.      This case arises from the GateHouse Defendants’ shameless attempt to deprive their

 customers—subscribers to The Columbus Dispatch (“The Dispatch”) and the Akron Beacon

 Journal (“The Beacon”) (collectively, the “GateHouse Newspapers”)—of the benefit of their

 bargains.
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 2 of 164 PAGEID #: 1071




         2.      For years, the GateHouse Defendants have purchased reputable local newspapers

 and abused the trust and loyalty of the subscribers of those newspapers with unauthorized charges

 to those subscribers’ prepaid accounts.

         3.      For instance, in 2015, GateHouse Ohio purchased The Dispatch, which had been

 family owned and operated for more than a century.

         4.      Shortly thereafter, the GateHouse Defendants instituted the deceptive practices that

 are the subject of this litigation.

         5.      Specifically, the GateHouse Defendants advertise and offer term subscriptions to

 The Dispatch (e.g., 13 weeks, 26 weeks, 52 weeks) for specific prices, and their customers enter

 into these agreements (“Subscription Agreements”) reasonably expecting that the GateHouse

 Defendants will provide The Dispatch for the number of weeks stated in those Subscription

 Agreements.

         6.      But that is not what those customers receive.

         7.      Instead, the GateHouse Defendants reduce their customers’ term subscriptions by

 sending their customers unsolicited “premium editions” and decreasing the length of those

 subscriptions based on the value the GateHouse Defendants arbitrarily assign to these premium

 editions.

         8.      To make up for declining subscription revenue, the Gatehouse Defendants have

 continued to increase the frequency of and price for these premium editions.

         9.      In most instances, these so-called premium editions have no connection to the

 subscriptions to The Dispatch—the actual item customers purchase—and are all but worthless.

         10.     Examples of such premium editions include (1) a calendar; (2) a pet magazine

                                                  2
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 3 of 164 PAGEID #: 1072




 (titled “Happy Pets”); (3) a health guide; (4) a puzzle book; (5) a cookbook; (6) publications on

 the summer of 1969 and The Great Depression (with pictures primarily pulled from various

 sources on the internet such as Wikipedia and Flickr); and (7) Columbus Monthly (a publication

 owned by GateHouse Ohio or an affiliate) 1.

        11.     As examples, two of those premium editions—the summer of 1969 and the pet

 magazine—are attached hereto as Exhibits A and B.

        12.     To justify these premium editions, the GateHouse Defendants rely on their online

 terms of sale (“Terms of Sale”), which are constantly being revised without notice to or consent

 from subscribers.

        13.     The GateHouse Defendants, through their modification of The Dispatch’s Terms

 of Sale, purport to unilaterally establish (1) inflated prices for these premium editions (currently,

 $9.00 per premium edition); and (2) the frequency of these premium editions (currently, up to 3

 per month, or 36 per year).

        14.     Therefore, under the current Terms of Sale for The Dispatch, the GateHouse

 Defendants are supposedly entitled to charge a customer $324 a year for unrequested premium

 editions.

        15.     The GateHouse Defendants are well aware that subscribers to The Dispatch (and to

 their other newspapers) do not want premium editions.




 1
  The $9.00 charge for Columbus Monthly is incredible given that a customer can currently obtain
 12 issues of Columbus Monthly for only $18 (or $1.50 per issue). This increased circulation of
 Columbus Monthly also presumably increases the advertising revenue that the GateHouse
 Defendants receive for the publication.
                                              3
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 4 of 164 PAGEID #: 1073




        16.     To reduce the likelihood that their customers would notice charges for premium

 editions, the GateHouse Defendants do not separately bill customers for those premium editions.

        17.     Rather, as noted above, the GateHouse Defendants reduce the length of their

 customers’ subscriptions based on the arbitrary value that the GateHouse Defendants assign to

 these premium editions.

        18.     Thus, a subscriber of The Dispatch does not receive the newspaper for the full term

 of the subscription.

        19.     As an example, Plaintiff Bonnie Navarre, on or about September 8, 2019, purchased

 a 52-week subscription for Sunday delivery for approximately $1 per week.

        20.     On December 1, 2019, she received an invoice indicating that her subscription

 expired on November 9, 2019—about 8 weeks after the start her subscription period—and that

 she actually owed The Dispatch $3.40.

        21.     In other words, after receiving a mere 15% of her subscription, she was told that

 her subscription had prematurely ended and that she still needed to pay The Dispatch for the

 equivalent of 3 more weeks.

        22.     Then, on December 15, 2019, she received another renewal notice stating that she

 now owed $12.40 (or the equivalent of 12 weeks—more weeks than she actually received).

        23.     When she contacted customer service for an explanation of why she only received

 the paper for approximately 8 weeks, she was given the runaround.

        24.     The GateHouse Defendants also do not disclose that customers can opt out of

 receiving and paying for premium editions because the GateHouse Defendants know that too many

 of their customers would choose to this option.

                                                   4
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 5 of 164 PAGEID #: 1074




        25.     Through this deceptive scheme, the GateHouse Defendants foist unwanted

 premium editions on unsuspecting customers and prevent those customers from receiving the

 subscriptions for which those customers paid.

        26.     If that were not enough, subscribers to The Dispatch generally cannot receive

 copies of their invoices online, and when a customer receives paper invoices, the GateHouse

 Defendants assess that customer $9.00 per invoice (which, of course, shortens the customer’s

 subscription even further).

        27.     This $9.00 paper statement fee bears no relation to the cost of generating and

 sending a paper invoice.

        28.     In fact, just a few years ago, the GateHouse Defendants only charged $1.00 for

 paper invoices.

        29.     Though the GateHouse Defendants have worked to conceal their misconduct, that

 misconduct has not gone entirely unnoticed.

        30.     Specifically, the Better Business Bureau has received a pattern of complaints from

 GateHouse Ohio consumers claiming “their yearly subscriptions run out long before the year is

 over, they have trouble contacting customer service, and they cannot get an accurate invoice[.]” 2

        31.     The GateHouse Defendants’ deceptive intent is evident from what the GateHouse

 Defendants chose not to do.

        32.     If the GateHouse Defendants genuinely wanted to provide premium content to their

 customers in a reasonable, transparent manner, the GateHouse Defendants would have (1) clearly



 2
   [https://www.bbb.org/us/oh/columbus/profile/newspaper/gatehouse-media-ohio-holdings-ii-inc
 -0302-802/details#all-alerts]
                                               5
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 6 of 164 PAGEID #: 1075




 and conspicuously disclosed the terms related to their premium editions (rather than using

 examples that misleading suggest premium editions are rare and inexpensive); (2) billed separately

 for premium editions (rather than reducing the agreed-upon subscription length); (3) disclosed that

 a customer can opt out of receiving premium editions; (4) provided advance notice regarding the

 exact number, cost, and type of premium editions that customers will receive; (5) charged

 reasonable rates for premium editions; (6) provided premium editions that were news related; and

 (7) provided customers with online access to detailed billing summaries.

        33.     The GateHouse Defendants, of course, took none of these steps.

        34.     Moreover, the GateHouse Defendants’ misconduct is not isolated to The Dispatch.

        35.     The GateHouse Defendants have also acquired The Beacon and subjected the

 subscribers of this newspaper to their premium-edition practices and paper statement fees.

        36.     Indeed, the GateHouse Defendants’ misconduct is not even limited to Ohio.

        37.     In early 2017, GateHouse Media, LLC and its Massachusetts affiliates were sued

 for deceptively reducing their customers’ subscriptions through the issuance of premium editions,

 and GateHouse Media, LLC and its Massachusetts affiliates agreed—prior to the commencement

 of the lawsuit—to pay up to $5.6 million to reimburse those customers on a class-wide basis.

        38.     Alarmingly, after GateHouse Media, LLC and its Massachusetts affiliates agreed

 to pay millions of dollars for engaging in this deceptive practice, the GateHouse Defendants not

 only continued this practice, but actually dramatically increased the charges for and frequency of

 their premium editions.

        39.     With this action, the Plaintiffs seek to obtain redress on behalf of themselves and

 those who have also been subjected to the GateHouse Defendants’ unscrupulous business practices

                                                 6
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 7 of 164 PAGEID #: 1076




 and to prevent the GateHouse Defendants from continuing to exploit their customers by raiding

 those customers’ prepaid accounts to shore up the GateHouse Defendants’ bottom line.

                            PARTIES, JURISDICTION, AND VENUE

        40.     Plaintiffs John Ewalt, Steve Wylie, and Bonnie Navarre are Ohio residents.

        41.     Defendant Gatehouse Media Ohio Holdings II, Inc. d/b/a The Columbus Dispatch

 is a corporation that conducts business in Columbus and throughout Ohio.

        42.     Copley Ohio Newspapers, Inc. is a corporation that conducts business throughout

 Ohio and owns the Akron Beacon Journal.

        43.     GateHouse Media, LLC is a limited liability company that conducts business

 throughout Ohio through its subsidiaries and/or affiliates.

        44.     Gannett Co., Inc. (f/k/a New Media Investment Group Inc.) is a corporation that

 conducts business throughout Ohio through its subsidiaries and/or affiliates.

        45.     GateHouse Ohio, Copley Ohio, and GateHouse Media, LLC are all direct or

 indirect subsidiaries/affiliates of Gannett Co., Inc.

        46.     There is significant overlap in management and control of the GateHouse

 Defendants.

        47.      Gannett Co., Inc. (through Denise Robbins and others) and GateHouse Media,

 LLC (through Lee Knapp and others) directed and participated in the premium-edition practices

 and paper-statement-fee practices at issue in this case.

        48.     The GateHouse Defendants view themselves as a consolidated enterprise, as

 evidenced by GateHouse Ohio’s recent disclosure in this case of its list of competitors.




                                                    7
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 8 of 164 PAGEID #: 1077




        49.     In that disclosure, GateHouse Ohio identified itself as a subsidiary of Gannett Co.,

 Inc. and accordingly designated as competitors “all print and digital newspapers, magazines,

 websites, and other organizations that provide information regarding news, politics, sports, and

 other current events in the United States[.]”

        50.     The Court has personal jurisdiction over the GateHouse Defendants pursuant to

 R.C. § 2307.382(A)(1) because the GateHouse Defendants transact business in this State, and the

 claims alleged herein arise from those business transactions.         The Court also has personal

 jurisdiction over the GateHouse Defendants pursuant to R.C. § 2307.382(A)(2) because the

 GateHouse Defendants contracted to supply goods and services in this state, and the claims alleged

 herein arise from those transactions.

        51.     The Court’s exercise of jurisdiction over the GateHouse Defendants is consistent

 with due process because (1) the GateHouse Defendants purposefully availed themselves of the

 privilege of acting in this state or causing a consequence in this state; (2) the case arises from the

 GateHouse Defendants’ activities in this state; and (3) the GateHouse Defendants have a

 substantial connection with this state such that the Court’s exercise of jurisdiction is reasonable.

                                      BACKGROUND FACTS

 I.     The GateHouse Defendants

        52.     Newspapers are in the credibility business; the GateHouse Defendants are in the

 business of exploiting that credibility.




                                                   8
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 9 of 164 PAGEID #: 1078




          53.     Over the past several years, GateHouse Media 3 acquired numerous respected,

 trusted local publications and then instituted the deceptive practices described herein.

          54.     Upon information and belief, GateHouse Media’s acquisition-focused business

 model was dictated by hedge fund Fortress Investment Group.

          55.     Prior to the merger between GateHouse Media and Gannett, Fortress managed

 GateHouse Media in exchange for a fee of 1.5% of GateHouse Media’s assets and 25% of

 GateHouse Media’s profits.

          56.     Not surprisingly, then, GateHouse Media, under Fortress’ management, focused on

 acquisition and short-term profits at the expense of the newspapers they ran.

          57.     GateHouse Media’s practice of acquiring newspapers and draining the life from

 those newspapers rightfully received criticism.

          58.     In a scathing critique of the recent merger between GateHouse Media and Gannett,

 the NewsGuild-Communications Workers of America detailed the GateHouse Defendants’ “cash

 extraction” model. 4

          59.     The NewsGuild observed that the Fortress management agreement was set to

 terminate at the end of 2021, and that by the time of termination of the agreement, Fortress will

 likely have extracted $250 million from GateHouse Media between 2014 and 2021.




 3
   For the purposes of this section, the term “GateHouse Media” refers to pre-merger New Media
 Investment Group and its GateHouse subsidiaries. In 2019, New Media Investment Group
 merged one of its subsidiaries with Gannett Co., Inc. Though GateHouse was effectively
 acquiring Gannett, as part of the merger/acquisition, New Media Investment Group (the parent of
 the GateHouse entities) renamed itself Gannett Co., Inc. and now operates under that name.
 4
     A true and accurate copy of the NewsGuild analysis is attached hereto as Exhibit C.
                                                 9
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 10 of 164 PAGEID #: 1079




          60.    The GateHouse Defendants’ myopic premium-edition and paper-statement-fee

 practices fit perfectly within this cash-extraction scheme.

          61.    Though these practices damage the newspapers run by the GateHouse Defendants

 and destroy the goodwill these newspapers have spent decades building, these practices lead to

 millions of dollars in short-term profits that can be paid as dividends to shareholders and as

 management fees to Fortress.

          62.    The GateHouse Defendants’ misconduct addressed herein is malicious because the

 GateHouse Defendants engage in that misconduct with a conscious disregard for the rights of other

 persons when there is a great probability of causing substantial harm.

          63.    The GateHouse Defendants engage in aggravated/egregious fraud because the

 GateHouse Defendants’ fraudulent/deceptive wrongdoing is particularly gross.

          64.    The GateHouse Defendants also engage in the misconduct addressed herein in bad

 faith.

 II.      The Columbus Dispatch

          65.    The Dispatch was founded in 1871, and in 1905, the paper was purchased by the

 Wolfe family.

          66.    For more than 100 years, the Wolfe family owned and operated The Dispatch.

          67.    The Dispatch, prior to the acquisition by GateHouse Ohio, would infrequently

 publish special/premium editions that were news related and were tied to an occasional holiday

 and would charge a relatively small amount for these special/premium editions.

          68.    For example, in the early 2010s, The Dispatch would provide a Thanksgiving

 edition for a charge of $1.25.

                                                  10
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 11 of 164 PAGEID #: 1080




        69.     The Dispatch’s Thanksgiving edition was substantially similar to its regular

 editions.

        70.     However, in 2015, The Dispatch was acquired by GateHouse Ohio.

        71.     Since the acquisition by GateHouse Ohio, The Dispatch has advertised and sold

 term subscriptions (e.g., 13 weeks, 26 weeks, 52 weeks) at stated prices to its customers.

        72.     Subscribers assent to those Subscription Agreements reasonably expecting the

 GateHouse Defendants will deliver The Dispatch for the stated term.

        73.     Subscribers do not assent to the Terms of Sale, and those Terms of Sale are not

 incorporated into the Subscription Agreements, because, among other things, those Terms of Sale

 are merely posted on The Dispatch’s website and subscribers are never required to acknowledge

 or agree to those Terms of Sale (e.g., by checking a box that indicates assent to the Terms of Sale). 5

        74.     The GateHouse Defendants also may bury notice of their Terms of Sale in The

 Dispatch, but this notice does not, and cannot, modify the parties’ Subscription Agreements

 because modification of a contract requires the assent of both parties (not just notice from one

 party to another of proposed terms).

        75.     Under The Dispatch’s Terms of Sale, the GateHouse Defendants do not separately

 bill for these unsolicited premium editions.



 5
    The Terms of Sale are also unenforceable for a number of other reasons, including that those
 Terms of Sale are constantly being revised without notice to or authorization from subscribers;
 incorporation of those Terms of Sale would result in hardship and surprise; the Terms of Sale are
 illusory; and the Terms of Sale are unconscionable. And even if the Terms of Sale were
 enforceable, the GateHouse Defendants still breached the Terms of Sale by failing to deliver the
 “product” under the Terms of Sale and sending publications that did not qualify as “premium
 editions,” as explained more fully below.

                                                   11
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 12 of 164 PAGEID #: 1081




        76.     Rather, the GateHouse Defendants wrongfully reduce the length of customers’

 subscriptions based on the arbitrary value that the GateHouse Defendants assigns to their premium

 editions.

        77.     If the GateHouse Defendants wanted to provide premium editions in a reasonable,

 transparent manner, the GateHouse Defendants could easily include the cost for premium editions

 in the advertised price for a subscription 6, disclose in advance the expected frequency and cost for

 premium editions for the subscription period, or list the cost for premium editions separately and

 allow customers to purchase (or decline to purchase) premium editions.

        78.     But the GateHouse Defendants do not take these steps because they know that their

 customers do not want to pay for premium editions.

        79.     Over time, the GateHouse Defendants have increased both the charges for and

 frequency of these premium editions to further decrease the length of customers’ subscriptions.

        80.     In early 2016, The Dispatch’s Terms of Sale provided that every subscription would

 include “Thanksgiving Day, Memorial Day, July 4th, Labor Day and Columbus Day” premium

 editions.

        81.     These Terms of Sale further provided that subscribers would receive no more than

 6 premium editions per calendar year and that each premium edition would cost up to $2.

        82.     Since then, the GateHouse Defendants have increased the amount they can charge

 per year for premium editions by 2,700%.



 6
   In response to the above-referenced pattern of complaints with the Better Business Bureau,
 GateHouse Ohio noted that it was looking at a “one rate” option and was testing this option in
 other markets. [See https://www.bbb.org/us/oh/columbus/profile/newspaper/gatehouse-media-
 ohio-holdings-ii-inc-0302-802/details#all-alerts]
                                                 12
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 13 of 164 PAGEID #: 1082




          83.    Indeed, during just a six-month period in 2017, the GateHouse Defendants

 increased the charges/frequency relating to premium editions 4 separate times.

          84.    The following table reflects changes in by The Dispatch’s Terms of Sale relating to

 premium editions:

  Date                Maximum        Maximum Frequency          Maximum Charges for Premium
                      Charge Per                                Editions Per Year
                      Premium
                      Edition
  2011-2016           $1.25          1 per year                 $1.25
                                     (Thanksgiving Edition)
  January 2016        $2.00          6 per year                 $12

  July 2016           $3.00          8 per year                 $24

  March 2017          $3.00          10 per year                $30

  July 2017           $3.00          12 per year                $36

  August 2017         $4.00          13 per year                $52

  September 2017      $4.00          2 per month (24 per $96
                                     year)
  February 2018       $5.00          2 per month (24 per $120
                                     year)
  May 2019            $9.00          3 per month (36 per $324
                                     year)

          85.    At times, the Terms of Sale have been internally inconsistent.

          86.    For example, in the August 2017 Terms of Sale, one section stated that the

 maximum charge would be $3.00, while another section stated the maximum charge would be

 $4.00.

          87.    The same Terms of Sale also stated, in one section, that the maximum number of

 premium editions would be 12, but, in another section, that the maximum number would be 13.



                                                   13
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 14 of 164 PAGEID #: 1083




          88.    At present, as laid out above, the GateHouse Defendants, under the Terms of Sale,

 are supposedly entitled to distribute $324 worth of premium editions in a given year.

          89.    What is more, though the GateHouse Defendants have recently revised their other

 premium-edition disclosures, those disclosures are still misleading.

          90.    In their current subscription/renewal invoices, the GateHouse Defendants give the

 following example to demonstrate their premium edition policy:

          As an illustrative example, if you select a subscription of up to 12 weeks at a cost of $48.00,
          and 2 premium editions at $2.00 each are published and delivered to you during that
          subscription period, your subscription will be shortened by 1 week, because the weekly
          cost of the subscription is $4.00 per week and the premium edition charges total $4.00.
          Depending upon the length of your subscription and the timing of the publication and
          delivery of premium editions, you will not be charged for any premium editions if none
          are published and delivered to you during your subscription. As such, in that case only,
          the length of your subscription will not be shortened.

          91.    In the last 12 weeks of 2019, the GateHouse Defendants issued 6 premium editions

 at a total cost of $52.50—more than 13 times the cost for premium editions in the above example,

 and more than the entire amount of the subscription in the above example.

          92.    If the GateHouse Defendants wanted to properly disclose their premium edition

 practices, the GateHouse Defendants would have provided examples that were consistent with

 their past practices.

          93.    Incredibly, the GateHouse Defendants’ premium editions typically have nothing to

 do with the news.

          94.    Since 2016, The Dispatch has distributed the following premium editions:

   Date           Charge        Description
   2016
   03/06/16       $2.00         Columbus Monthly - Spring Edition
   05/30/16       $2.00         Columbus Monthly - Summer Entertainment Guide
                                                    14
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 15 of 164 PAGEID #: 1084




     07/04/16    $2.00        Columbus Monthly - Best of Columbus
                       7
     08/24/16    $2.50        This Week - Friday Night Football
     09/05/16    $2.50        Dispatch Sports Extra
     09/25/16    $2.50        Columbus Monthly - Fall Restaurant Guide
     11/24/16    $2.50        Thanksgiving – Dispatch’s Biggest Paper
     12/12/16    $2.50        2017 Dispatch Photo Calendar
     2016 Total Premium Editions: 8
     2016 Total Cost: $16.00 (EZ Pay) - $18.50
     2017
     02/13/17    $3.00        Columbus Monthly - Best New Restaurants
     03/20/17    $3.00        Mind Gym/Puzzle Book
     04/22/17    $3.00        Columbus Monthly - City Guide
     05/29/17    $3.00        Dispatch Summer Entertainment Guide
     06/24/17    $3.00        Columbus Monthly - Best of Columbus
     07/22/17    $3.00        Mind Gym/Puzzle Book
     08/21/17    $3.00        This Week - Friday Night Football
     09/09/17    $3.00        Everyday Heroes
     10/07/17    $3.00        Mind Gym/Puzzle Book
     11/23/17    $3/$4        Thanksgiving – Dispatch’s Biggest Paper
     12/09/17    $3/$4        2018 Dispatch Photo Calendar
     2017 Total Premium Editions: 11
     2017 Total Cost: $33.00-$35.00
     2018
     01/13/18      $4.00       Mind Gym/Puzzle Book
     02/10/18      $4.00       Columbus Monthly - Best New Restaurants
     03/17/18      $4.00       Columbus Monthly – City Guide
     04/21/18      $5.00       Mind Gym/Puzzle Book
     05/26/18      $5.00       Summer Fun Guide
     06/30/18      $5.00       Columbus Monthly – Best of Columbus
     07/21/18      $5.00       Mind Gym/Puzzle Book
     08/19/18      $5.00       This Week - Friday Night Football
     09/09/18      $5.00       Everyday Heroes
     09/29/18      $5.00       Mind Gym/Puzzle Book
     10/21/18      $5.00       Columbus Monthly -10 Best Restaurants Guide
     10/31/18      $5.00       Mind Gym/Puzzle Book
     11/18/18      $5.00       Holiday Cookies
     11/22/18      $5.00       Thanksgiving – Dispatch’s Biggest Paper
     12/09/18      $6.00       2019 Dispatch Photo Calendar
     12/30/18      $6.00       Columbus Monthly - Health Edition

 7
     For the last five premium editions of 2016, EZ Pay customers paid $2.00, rather than $2.50.
                                                  15
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 16 of 164 PAGEID #: 1085




   2018 Total Premium Editions: 16
   2018 Total Cost: $79.00
   2019
   01/13/19    $6.00        Mind Gym/Puzzle Book
   02/10/19    $6.00        Columbus Monthly – Best New Restaurants
   03/17/19    $6.50        Columbus Monthly – City Guide
   03/31/19    $6.50        Spring Cookbook & Entertainment Guide
   04/14/19    $6.50        Mind Gym/Puzzle Book
   05/26/19    $7.00        Summer Fun Guide
   06/02/19    $7.00        Travel Guide USA
   06/16/19    $7.00        Happy Pets
   06/30/19    $8.50        Columbus Monthly - Best of Columbus
   07/14/19    $7.00        Mind Gym/Puzzle Book
   07/28/19    $8.00        Summer of '69: A Look Back
   08/11/19    $7.50        Mayo Clinic Guide to Healthy Eating
   08/25/19    $7.50        Fall Cookbook
   09/08/19    $7.50        Everyday Heroes
   09/29/19    $8.50        Mind Gym/Puzzle Book
   10/13/19    $8.50        Columbus Monthly – Restaurant Guide
   10/27/19    $8.50        Thanksgiving Cookbook
   11/10/19    $8.50        Morningstar Guide to Investing
   11/28/19    $9.00        Dispatch Thanksgiving
   12/15/19    $9.00        2020 Photo Calendar
   12/29/19    $9.00        2020 Tips from Time & Money
   2019 Total Premium Editions: 21
   2019 Total Cost: $159.50

        95.    As reflected in the table, from 2016 to 2019, the GateHouse Defendants have

 increased actual premium edition charges by 862% for non-EZ pay subscribers and nearly 1,000%

 for EZ pay subscribers.

        96.    The premium edition prices are not reasonable and have no connection to the cost

 of creating and sending those premium editions.

        97.    Rather, premium edition charges are used to make up for revenue shortfalls that the

 Gatehouse Defendants face.



                                               16
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 17 of 164 PAGEID #: 1086




        98.     More specifically, the stock of Gannett Co., Inc. is publicly traded, and the

 Gatehouse Defendants have used premium editions as a way to minimize losses caused by a

 decline in their core business.

        99.     The GateHouse Defendants also fill their premium editions with advertisements

 and earn additional revenue from those advertisements.

        100.    As noted above, the GateHouse Defendants rely on their Terms of Sale to justify

 their premium edition practices, yet they do not require customers to affirmatively acknowledge

 or agree to the Terms of Sale (e.g., by checking a box that indicates assent to the Terms of Sale)

 and do not adequately disclose premium-edition-related terms to their customers with clear,

 conspicuous language at the time that they offer their term subscriptions.

        101.    Moreover, the GateHouse Defendants do not provide notice of changes to their

 Terms of Sale (other than by simply posting those Terms of Sale on The Dispatch’s website).

        102.    If a subscriber enrolls in the automatic payment program (i.e., The Dispatch’s EZ

 pay option), then a subscription automatically renews, notwithstanding the shortened subscription

 due to premium-edition charges.

        103.    Because EZ pay customers automatically have their subscriptions renewed, these

 EZ pay customers are not advised that The Dispatch has shortened the length of their subscriptions.

        104.    The GateHouse Defendants even encourage subscribers to sign up for the EZ pay

 option so those subscribers will be less likely to notice the shortening of their subscription lengths.

        105.    Also, in a further effort to prevent their customers form uncovering their

 misconduct, the GateHouse Defendants do not allow their customers to view detailed invoices or

 billing summaries online.

                                                   17
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 18 of 164 PAGEID #: 1087




        106.      Currently, when a customer requests a paper invoice, the GateHouse Defendants

 charge an unconscionable $9.00 fee per invoice.

        107.      This $9.00 charge is unconnected to the actual cost incurred in generating such a

 paper invoice.

        108.      The $9.00 paper statement fee is not disclosed to customers in the Terms of Sale;

 the GateHouse Defendants’ position is that the paper statement fee is permissible because the

 parties’ agreement does not expressly prohibit such a fee.

        109.      Obtaining a detailed billing summary from the GateHouse Defendants is either

 difficult or impossible.

        110.      In 2019, Sharon Ewalt called customer service for The Dispatch numerous times to

 obtain a summary of her payment history.

        111.      She was told repeatedly that she would receive a payment summary.

        112.      She was eventually informed that the GateHouse Defendants would not provide

 this information, as reflected in the following exchange during her call with customer service:

        [GateHouse Supervisor]: Ma’am, I understand that you’re asking confirmation of the last
        three years of payments that we’ve taken from your behalf?

        [Sharon Ewalt]: Yes, for two years, if you can’t do three.
                                                    …
        [GateHouse Supervisor]: We used to offer the ability to receive a confirmation of your
        payment. But that changed. Our billing department no longer offers that, and that is no
        longer, uh, something we can fulfil. If you would like to confirm your payments, you
        can go to your online subscription manager, but through there, you can only see the last
        payment we deducted. You won’t have any history beyond that.

        [Sharon Ewalt]: Ok, that doesn’t make any sense, that other people have gotten this.

        [GateHouse Supervisor]: The reason why ma’am is that we had a recent change in our
        billing system. We no longer offer confirmation to anything. Not in an email or written
        way. We have it verbally and we have it through our website.
                                                 18
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 19 of 164 PAGEID #: 1088




         113.    Sharon Ewalt is not alone; both Steve Wylie and Bonnie Navarre were unable to

 obtain detailed billing summaries from the GateHouse Defendants.

         114.    Other customers also consistently call to complain about receiving unsolicited

 premium editions.

         115.    As noted above, the Better Business Bureau has received a pattern of complaints

 from GateHouse Ohio consumers claiming “their yearly subscriptions run out long before the

 year is over, they have trouble contacting customer service, and they cannot get an accurate

 invoice[.]” 8

         116.    The GateHouse Defendants—apparently expecting their customers would seek

 redress for this gross misconduct—included provisions in their Terms of Sale that purport to (1)

 limit GateHouse Ohio’s and Copley Ohio’s liability to “an amount equal to the amount you pay

 for the product or Website for one month” (without similarly limiting the subscribers’ liability);

 and (2) require subscribers to file claims within one year of when the subscriber “could first bring

 the claim” (without limiting GateHouse Ohio’s and Copley Ohio’s ability to assert claims).

         117.    The foregoing provisions are all commercially unreasonably, and there is no need

 for the GateHouse Defendants to impose such one-sided terms.

         118.    The GateHouse Defendants, as noted above, have not simply exploited customers

 of The Dispatch.

 III.    The Akron Beacon Journal

         119.    The Beacon, like The Dispatch, was family-owned for decades.


 8
   [https://www.bbb.org/us/oh/columbus/profile/newspaper/gatehouse-media-ohio-holdings-ii-inc
 -0302-802/details#all-alerts]
                                              19
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 20 of 164 PAGEID #: 1089




          120.   In April of 2018, the GateHouse Defendants acquired The Beacon.

          121.   The Beacon, like The Dispatch, has implemented unreasonable premium-edition

 practices and charges unreasonable paper statement fees.

          122.   The Beacon, like The Dispatch, advertises and sells term subscriptions.

          123.   The Beacon, like The Dispatch, posts Terms of Sale on its website that purport to

 govern the issuance of premium editions.

          124.   Currently, when a subscriber signs up through The Beacon’s website, the subscriber

 is informed that the subscriber may be charged up to $6 for each premium edition and may receive

 up to 1 premium edition per month.

          125.   Nevertheless, according to The Beacon’s current Terms of Sale, subscribers may

 receive up to 3 premium editions per month at a charge of up to $9.00 per premium edition. 9

          126.   The Beacon, like The Dispatch, has issued unwanted premium editions to

 customers and shortened the length of those customers’ subscriptions based on the value arbitrarily

 assigned to those premium editions.

          127.   Upon information and belief, The Beacon, like The Dispatch, has also charged its

 customers excessive paper statement fees and shortened the length of those customers’

 subscriptions based on the paper statement fees.

           FACTUAL ALLEGATIONS RELATING TO THE NAMED PLAINTIFFS

          128.   Plaintiff John Ewalt is a senior citizen and has been a subscriber of The Dispatch

 for more than 30 years.



 9
     Oddly, The Beacon’s Terms of Sale refer throughout to The Dispatch, not to The Beacon.

                                                 20
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 21 of 164 PAGEID #: 1090




        129.   Currently, he receives daily delivery of The Dispatch, and he receives paper

 statements.

        130.   For years, he has paid the printed invoices he has received from GateHouse Ohio,

 including the following 2019 invoice, 10 which makes no reference to the Terms of Sale or to

 premium editions:




        131.   Plaintiff Steve Wylie is a subscriber to The Dispatch and has received Thursday-

 Sunday delivery for approximately 5 years.



 10
   Plaintiff John Ewalt received the above invoice in an email directly from The Dispatch. The
 complete email exchange is attached hereto as Exhibit D.
                                               21
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 22 of 164 PAGEID #: 1091




        132.    He also has access to The Dispatch online, and he is registered for EZ pay/auto-

 pay.

        133.    GateHouse Ohio has been unable to provide any invoices or renewal notices

 directed to Steve Wyle that disclose the GateHouse Defendants’ premium edition practices.

        134.    Plaintiff Bonnie Navarre received Sunday delivery of The Dispatch.

        135.    Plaintiffs John Ewalt, Steve Wylie, and Bonnie Navarre have received premium

 editions from The Dispatch and have had their subscriptions shortened based on those premium

 editions.

        136.    Plaintiffs John Ewalt, Steve Wylie, and Bonnie Navarre did not learn that The

 Dispatch was reducing the length of their subscriptions through the issuance of premium editions

 until shortly before they asserted their claims in this lawsuit.

        137.    Plaintiff John Ewalt was charged the following improper paper statement fees:

 $1.00 on April 28, 2017; $1.00 on July 3, 2017; $2.00 on September 28, 2017; $2.00 on December

 18, 2017; $2.00 on May 29, 2018; $2.00 on August 12, 2018; $2.00 on October 28, 2018; $9.00

 on December 30, 2018; $9.00 on February 3, 2018; and $9.00 on June 10, 2019.

        138.    He had his subscriptions shortened based on these excessive paper statement fees.

        139.    He did not learn that The Dispatch was reducing the length of his subscriptions

 through paper statement fees until shortly before the filing of this lawsuit.

                                CLASS ACTION ALLEGATIONS

        140.    Plaintiffs John Ewalt, Steve Wylie, and Bonnie Navarre bring this action on behalf

 of themselves and the members of the following class (“Premium Edition Class”):




                                                   22
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 23 of 164 PAGEID #: 1092




             a. All persons who purchased a term subscription for delivery of The Dispatch or The
                Beacon and had the length of the subscription shortened based on charges for one
                or more premium editions.

         141.     Plaintiffs John Ewalt, Steve Wylie, and Bonnie Navarre are members of the

 Premium Edition Class.

         142.     The Premium Edition Class does not include persons who are employees, legal

 representatives, officers, or directors of the GateHouse Defendants or of other entities affiliated

 with the GateHouse Defendants. The Premium Edition Class also does not include the judge

 assigned to this case or his or her staff.

         143.     The Plaintiffs reserve the right to create one or more subclasses for the Premium

 Edition Class.

         144.     Plaintiffs John Ewalt, Steve Wylie, and Bonnie Navarre bring this action on behalf

 of themselves and members of the following subclass (“Premium Edition Subclass”):

             a. All consumers who purchased a term subscription for delivery of The Dispatch or
                The Beacon and had the length of the subscription shortened based on charges for
                one or more premium editions.

         145.     Plaintiffs John Ewalt, Steve Wylie, and Bonnie Navarre are members of the

 Premium Edition Subclass.

         146.     The Premium Edition Subclass does not include persons who are employees, legal

 representatives, officers, or directors of the GateHouse Defendants or of other entities affiliated

 with the GateHouse Defendants. The Premium Edition Subclass also does not include the judge

 assigned to this case or his or her staff.

         147.     The Plaintiffs reserve the right to create one or more subclasses for the Premium

 Edition Subclass.

                                                  23
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 24 of 164 PAGEID #: 1093




         148.    Plaintiffs John Ewalt brings this action on behalf of himself and the following class

 (“Statement Fee Class”):

              a. All persons who purchased a term subscription to The Dispatch or The Beacon;
                 were assessed a fee for a paper statement; and had the length of the subscription
                 shortened based on the paper statement fee.

         149.    The Statement Fee Class does not include persons who are employees, legal

 representatives, officers, or directors of the GateHouse Defendants or of other entities affiliated

 with the GateHouse Defendants. The Statement Fee Class also does not include the judge

 assigned to this case or his or her staff.

         150.    Plaintiff John Ewalt is a member of the Statement Fee Class.

         151.    The Plaintiffs reserve the right to create one or more subclasses for the Statement

 Fee Class.

         152.    Plaintiffs John Ewalt brings this action on behalf of himself and the following class

 (“Statement Fee Subclass,” and together with the Premium Edition Class, the Premium Edition

 Subclass, and the Statement Fee Class, the “Classes”):

         All consumers who purchased a term subscription to The Dispatch or The Beacon; were
         assessed a fee for a paper statement; and had the length of the subscription shortened based
         on the paper statement fee.

         153.    The Statement Fee Subclass does not include persons who are employees, legal

 representatives, officers, or directors of the GateHouse Defendants or of other entities affiliated

 with the GateHouse Defendants. The Statement Fee Subclass also does not include the judge

 assigned to this case or his or her staff.

         154.    Plaintiff John Ewalt is a member of the Statement Fee Subclass.




                                                  24
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 25 of 164 PAGEID #: 1094




        155.     The Plaintiffs reserve the right to create one or more subclasses for the Statement

 Fee Subclass.

        156.     The Classes may be expanded or narrowed by amendment based on information

 obtained through further investigation or discovery in this lawsuit.

        157.     All the requirements of Rule 23 for class certification are met for the Classes.

        158.     Members of the Classes are so numerous that joinder is impracticable, as required

 by Rule 23(a)(1).

        159.     The GateHouse Newspapers have hundreds of thousands of subscribers, and the

 Classes each have thousands of members.

        160.     The exact number of members of the Classes, as well as the names and addresses

 for those members, will be readily identifiable from information and records of the GateHouse

 Defendants.

        161.     Common questions of law and fact exist as to all members of the Classes, as

 required by Federal Rule of Civil Procedure 23(a)(2), because there is a common nucleus of

 operative facts surrounding the GateHouse Defendants’ practices regarding premium-edition and

 paper-statement charges and the accompanying shortening of subscriptions.

        162.     Subscribers enter into standard Subscription Agreements and the GateHouse

 Defendants attempt to impose standard Terms of Sale and standards practices on their customers,

 so there is common evidence on which to base class-wide liability against the GateHouse

 Defendants.

        163.     Moreover, the GateHouse Defendants’ billing practices for premium editions/paper

 statement fees are consistent throughout the Classes.

                                                  25
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 26 of 164 PAGEID #: 1095




       164.   Common questions of law and fact include, without limitation, the following:

                   i. Whether the GateHouse Defendants devised a scheme to shorten customers’
                      subscriptions through the provision of premium editions/paper statement
                      fees, and if so, whether such conduct breached the duty of good faith;
                  ii. Whether the GateHouse Defendants’ Subscription Agreements with
                      customers are form, adhesion contracts;
                iii. Whether the GateHouse Defendants breached the duty of good faith by
                      issuing items that were unrelated to news as premium editions;
                 iv. Whether the GateHouse Defendants are entitled to unilaterally modify the
                      terms of their agreements with their customers, and if so, whether those
                      modifications breached the duty of good faith;
                  v. Whether the GateHouse Defendants provided adequate notice of the change
                      in their Terms of Sale by simply posting those Terms of Sale on their
                      website;
                 vi. Whether the GateHouse Defendants breached the duty of good faith by
                      failing to provide proper notice of changes to the Terms of Sale;
                vii. Whether the GateHouse Defendants breached the duty of good faith by
                      failing to disclose that subscribers can opt out of receiving premium
                      editions;
               viii. Whether the GateHouse Defendants breached the duty of good faith by
                      failing to disclose the type, price, and number of premium editions to the
                      customer at the time of entering into the Subscription Agreements;
                 ix. Whether the GateHouse Defendants breached their duty of good faith by
                      steadily increasing the number of premium editions and the charges for
                      premium editions to make up for declining subscription revenue;
                  x. Whether the GateHouse Defendants breached the duty of good faith by
                      charging excessive paper statement fees;
                 xi. Whether the GateHouse Defendants breached their agreements with
                      customers by issuing publications or content that do not qualify as
                      “premium editions”;
                xii. Whether the GateHouse Defendants violated the CSPA by advertising term
                      subscriptions without any intention of providing the subscription for the
                      term advertised;
               xiii. Whether the GateHouse Defendants violated the CSPA by failing to clearly
                      and conspicuously disclose material limitations for their offers in close
                      proximity to those offers;
               xiv. Whether the GateHouse Defendants violated the CSPA by requiring
                      customers to enter into one-sided agreements that allowed for unilateral
                      modifications;
                xv. Whether the GateHouse Defendants violated the CSPA by continuously
                      changing their Terms of Sale without providing proper notice;
               xvi. Whether the GateHouse Defendants violated the CSPA by issuing premium
                      editions that were not related to the news;
                                             26
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 27 of 164 PAGEID #: 1096




                 xvii. Whether the GateHouse Defendants violated the CSPA by entering into
                       agreements that purported to unreasonably limit their customers’ recovery;
                xviii. Whether the GateHouse Defendants violated the CSPA by entering into
                       agreements that purported to unreasonably limit the timeframe for their
                       customers to recover;
                  xix. Whether the GateHouse Defendants violated Ohio’s Deceptive Trade
                       Practices Act by representing that their goods and services had
                       characteristics, benefits, and quantities that those goods and services did not
                       have;
                   xx. Whether the GateHouse Defendants’ Terms of Sale are unconscionable;
                  xxi. Whether the GateHouse Defendants’ Terms of Sale are illusory;
                 xxii. Whether the GateHouse Defendants have been unjustly enriched by
                       payments applied for premium editions and paper statement fees;
                xxiii. Whether the Classes are entitled to injunctive relief; and
                xxiv. Upon information and belief, the affirmative defenses raised by the
                       GateHouse Defendants.

        165.    The Plaintiffs’ claims are typical of the claims of the members of the Classes

 because all of the claims of the Plaintiffs and the Classes arise from the same course of conduct of

 the GateHouse Defendants, i.e., the charging for premium editions in a misleading manner and the

 systematic overcharging of customers for paper statements.

        166.    Additionally, the Plaintiffs’ claims are based on the same legal theories advanced

 on behalf of the Classes.

        167.    The Plaintiffs will fairly and adequately protect the interests of the Classes because

 the Plaintiffs do not have any conflicts of interests or any interests that are antagonistic to the

 interests of the members of the Classes.

        168.    The Plaintiffs have also retained counsel who are experienced and competent

 practitioners in the area of complex class action litigation and who are capable of and committed

 to devoting the necessary resources to this matter.

        169.    Finally, the Plaintiffs and their counsel will prosecute this action vigorously on

 behalf of the Classes.
                                                 27
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 28 of 164 PAGEID #: 1097




        170.    The Classes meet the requirements of Federal Rule of Civil Procedure 23(b)(1).

        171.    Pursuing separate actions by individual class members would create a risk of

 inconsistent or varying adjudications with respect to the members of the Classes and could result

 in incompatible standards for the GateHouse Defendants’ conduct in light of the various forms of

 relief pleaded in this Amended Complaint.

        172.    Pursuing separate actions by individual members of the Classes would create a risk

 of adjudications with respect to individual members that, as a practical matter, would be dispositive

 of the interests of the other members not parties to the individual adjudications or would

 substantially impair or impede their ability to protect their interests.

        173.    The Classes also meet the requirements of Federal Rule of Civil Procedure 23(b)(2).

        174.    The GateHouse Defendants have acted or failed to act in a manner that applies

 generally to the Plaintiffs and to all the members of the Classes.

        175.    The GateHouse Defendants’ course of conduct arises from standard Subscription

 Agreements and Terms of Sale that are purportedly applicable to all subscribers to the GateHouse

 Newspapers, including the Plaintiffs and members of the Classes.

        176.    Thus, final injunction and/or declaratory relief against the GateHouse Defendants

 are appropriate, as it could provide recovery for the Classes or prevent future harm by prohibiting

 the GateHouse Defendants from shortening subscription periods with improper charges.

        177.    Certification of the Classes is also appropriate under Federal Rule of Civil

 Procedure 23(b)(3).

        178.    Common questions of law and fact predominate over questions that may affect only

 individual class members.

                                                   28
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 29 of 164 PAGEID #: 1098




        179.    The common legal and factual questions derive from a common nucleus of

 operative facts regarding the GateHouse Defendants’ liability to the Plaintiffs and other members

 of the Classes for assessing unfair charges that shorten the subscriptions of the Plaintiffs and

 members of the Classes.

        180.    Additionally, upon information and belief, the evidence will not vary between the

 different members of each of the Classes, so there will be few, if any, questions that only affect

 individual members.

        181.    Class action certification is also the superior method for the fair and efficient

 adjudication of this controversy.

        182.    Class certification would overcome the problem posed by the potentially small

 recoveries that individual members might receive, which, in the absence of class treatment, do not

 provide the incentive for any individual class member to bring an individual action to prosecute

 his or her claims.

        183.    Certification would permit a large number of similarly situated persons to prosecute

 their common claims in a single forum simultaneously, efficiently, and without unnecessary

 duplication of evidence, effort, expense, or the possibility of inconsistent or contradictory

 judgments inherent in multiple individual actions.

        184.    The benefits of class certification, including providing injured persons or entities

 with a method for obtaining redress on claims that might not be practicable to pursue individually,

 substantially outweigh any difficulties that may arise in the management of this class action.

        185.    As described above, the questions of law and fact common to members of each

 Class predominate over any questions affecting only individual members.

                                                 29
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 30 of 164 PAGEID #: 1099




        186.    Additionally, the desirability of concentrating the litigation in this Court is obvious,

 as the vast majority of subscribers to the GateHouse Newspapers are located in Ohio.

                              COUNT I: BREACH OF CONTRACT
                              (As To The Plaintiffs And The Classes)

        187.    Plaintiffs, individually and on behalf of the Classes, reincorporate the preceding

 paragraphs as if fully rewritten here.

        188.    Plaintiffs and members of the Classes entered into the Subscription Agreements

 with either GateHouse Ohio or Copley Ohio, and Plaintiffs and the members of the Classes

 performed on those Subscription Agreements by paying for the term subscriptions.

        189.    The Terms of Sale are not incorporated into the Subscription Agreements, because,

 among other things, (1) those Terms of Sale are merely posted online; (2) those Terms of Sale are

 constantly being revised without notice to subscribers; (3) incorporation of those Terms of Sale

 would result in hardship and surprise; (4) the Terms of Sale are illusory; and (5) the Terms of Sale

 are unconscionable.

        190.    Since the Terms of Sale of not incorporated into the Subscription Agreements of

 the Plaintiffs and the members of the Classes, the GateHouse Defendants are not entitled to reduce

 the length of the Subscription Agreements through the issuance of premium editions.

        191.    GateHouse Ohio and Copley Ohio therefore breached those Subscription

 Agreements by failing to deliver the GateHouse Newspapers for the agreed-upon length at the

 agreed-upon price based on their improper charges for premium editions.

        192.    In the alternative, even if the Terms of Sale are incorporated into the Subscription

 Agreements, the GateHouse Defendants still breached the Subscription Agreements and Terms of

 Sale by failing to deliver the defined “product” for the agreed-upon term.
                                                  30
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 31 of 164 PAGEID #: 1100




        193.    Specifically, the term “product” is defined by the Terms of Sale (for both The

 Dispatch and The Beacon) to include “any paid subscription service available from The Columbus

 Dispatch, including home delivery of our print publication, access to our Website and our E-

 Edition digital replica via supported devices.”

        194.    The term “product,” however, does not include premium editions.

        195.    The GateHouse Defendants thus breached the Subscription Agreements by

 delivering premium editions (rather than the “product”) for the agreed-upon term.

        196.    Further, and again in the alternative, even assuming the Terms of Sale were

 incorporated into the Subscription Agreements, and even assuming the Terms of Sale allowed for

 the delivery of “premium editions,” GateHouse Ohio and Copley Ohio still breached their

 agreements by delivering items that did not constitute “premium editions.”

        197.    The term “premium edition” is not defined in the Terms of Sale.

        198.    The plain, ordinary meaning of the term “premium,” includes, among others, “of

 exceptional quality or greater value than others of its kind; superior.” Premium, DICTIONARY.COM

 https://www.dictionary.com/browse/premium (last visited July 9, 2019).

        199.    The plain, ordinary meaning of the term “edition” includes, among others, “one of

 a series of printings of the same book, newspaper, etc., each issued at a different time and differing

 from     another      by     alterations,    additions,     etc.”     Edition,     DICTIONARY.COM

 https://www.dictionary.com/browse/edition?s=t (last visited July 9, 2019).

        200.    The premium editions issued by GateHouse Ohio and Copley Ohio did not

 constitute “premium editions” as that term is ordinarily used. A true premium edition would




                                                   31
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 32 of 164 PAGEID #: 1101




 provide “exceptional quality” or “greater value” as compared to a non-premium edition. And an

 edition would constitute a publication that is “one of a series of printings of the same…newspaper.”

        201.       In fact, many of the premium editions were not newspapers at all. By way of

 example, GateHouse Ohio and Copley Ohio have sent calendars, pet magazines, and cookbooks

 and charged these items as premium editions, even though these items are clearly not newspapers

 with added value.

        202.       By shortening the subscription length for the Plaintiffs, the Premium Edition Class,

 and the Premium Edition Subclass through the issuance of items that were not “premium editions,”

 GateHouse Ohio and Copley Ohio breached their agreements.

        203.        The Subscription Agreements also do not authorize the GateHouse Defendants to

 shorten their customers’ subscriptions through inflated charges for paper statement fees.

        204.       Indeed, even the GateHouse Defendants’ one-sided Terms of Sale do not authorize

 the GateHouse Defendants to shorten the length of their customers’ subscriptions based on paper

 statement fees.

        205.       GateHouse Ohio and Copley Ohio therefore also breached the Subscription

 Agreements by charging excessive paper statement fees and using those fees to reduce the agreed-

 upon length of subscriptions of members of the Statement Fee Class.

        206.       As a direct and proximate result of GateHouse Ohio’s and Copley Ohio’s breaches

 of contract, the Plaintiffs and the members of the Classes have suffered damages because, among

 other things, the Plaintiffs and the members of the Classes have not received the benefits of their

 Subscription Agreements, have overpaid for their subscriptions, and have paid excessive charges

 for paper statements.

                                                    32
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 33 of 164 PAGEID #: 1102




        207.    Those damages will be more specifically proven at trial but are reasonably believed

 to be in excess of $25,000.

         COUNT II: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
                       (As To The Plaintiffs And The Classes)

        208.    Plaintiffs, individually and on behalf of the Classes, reincorporate the preceding

 paragraphs as if fully rewritten here.

        209.    Plaintiffs and members of the Classes entered into Subscription Agreements with

 either GateHouse Ohio or Copley Ohio, and the Plaintiffs and the members of the Classes

 performed on those agreements by paying for the term subscriptions.

        210.    The Terms of Sale are not incorporated into the Subscription Agreements, because,

 among other things, (1) those Terms of Sale are merely posted online; (2) those Terms of Sale are

 constantly being revised without notice to subscribers; (3) incorporation of those Terms of Sale

 would result in hardship and surprise to subscribers; (4) the Terms of Sale are illusory; and (5) the

 Terms of Sale are unconscionable.

        211.    However, in the alternative, even if the Terms of Sale were incorporated into the

 Subscription Agreements, the duty of good faith and fair dealing prevented GateHouse Ohio and

 Copley Ohio from, among other things, (1) engaging in deceptive practices aimed at reducing the

 length of the term subscriptions of the Plaintiffs and the members of the Classes; (2) exercising

 discretion under the Terms of Sale in an unreasonable, dishonest, or bad-faith manner; (3)

 modifying the Terms of Sale in order to deprive the members of the Classes of the benefits of their

 bargains; (4) attempting to take opportunistic advantage of the Classes; (5) attempting to evade the

 spirit of the bargains; and (6) abusing the power to specify terms.



                                                  33
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 34 of 164 PAGEID #: 1103




        212.    GateHouse Ohio and Copley Ohio breached their duty of good faith by, among

 other things (1) attempting to materially reduce the length of their customers’ term subscriptions

 through unwanted premium editions; (2) failing to adequately disclose their policy relating to

 premium editions; (3) failing to have customers acknowledge or agree to the Terms of Sale (e.g.,

 by checking a box that indicates assent to the Terms of Sale); (4) failing to adequately disclose

 that premium editions reduced the length of customers’ term subscriptions; (5) failing to inform

 customers that they can opt out of receiving premium editions; (6) failing to disclose in advance

 the type, specific price, and number of premium editions GateHouse Ohio and Copley Ohio

 intended to issue; (7) failing to adequately disclose their policy relating to paper statement fees;

 (8) abusing their power to specify Terms of Sale by steadily increasing the frequency of and

 charges for premium editions; (9) issuing cookbooks, puzzle books, etc. as “premium editions”

 when these items are unrelated to the distribution of news; (10) failing to provide customers access

 to electronic billing statements; and (11) charging excessive paper statement fees.

        213.    As a direct and proximate result of GateHouse Ohio’s and Copley Ohio’s breaches

 of the implied covenant of good faith and fair dealing, the Plaintiffs and the members of the Classes

 have suffered damages because, among other things, the Plaintiffs and the members of the Classes

 have not received the benefits of their Subscription Agreements, have overpaid for their

 subscriptions to The Dispatch, and have paid excessive charges for paper statements.

        214.    Those damages will be more specifically proven at trial but are reasonably believed

 to be in excess of $25,000.




                                                  34
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 35 of 164 PAGEID #: 1104




   COUNT III: VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT,
                                 R.C. § 1345.01 ET SEQ.
   (As To The Plaintiffs And The Premium Edition Subclass And Statement Fee Subclass)

         215.    Plaintiffs, individually and on behalf of the Premium Edition Subclass and

 Statement Fee Subclass, reincorporate the preceding paragraphs as if fully rewritten here.

         216.    Plaintiffs and members of the Premium Edition Subclass and Statement Fee

 Subclass are “consumers” within the scope of the Ohio Consumer Sales Practices Act (“CSPA”).

         217.    The Subscription Agreements between the Plaintiffs and the members of the

 Premium Edition Subclass and the Statement Fee Subclass, on the one hand, and GateHouse Ohio

 and Copley Ohio, on the other hand, constitute “consumer transactions” within the scope of the

 CSPA.

         218.    The GateHouse Defendants are “suppliers” within the scope of the CSPA because

 the GateHouse Defendants engage in the business of effecting and soliciting consumer

 transactions.

         219.    The CSPA prohibits suppliers from engaging in unfair, deceptive, or

 unconscionable acts.

         220.    Among other things, the CSPA provides that it is a deceptive practice for a supplier

 to represent (1) that the subject of the consumer transaction has characteristics or benefits that it

 does not have or (2) that a specific price advantage exists, if it does not.

         221.    The CSPA also provides that in determining whether conduct is unfair or deceptive,

 a “court shall give due consideration and great weight to federal trade commission orders, trade

 regulation rules and guides, and the federal courts’ interpretations of subsection 45 (a)(1) of the




                                                   35
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 36 of 164 PAGEID #: 1105




 “Federal Trade Commission Act,” 38 Stat. 717 (1914), 15 U.S.C.A. 41, as amended.” R.C. §

 1345.02(C).

        222.    The FTC has stated, among other things, that “accurate information in the text may

 not remedy a false headline because consumers may glance only at the headline” and that

 “[w]ritten disclosures or fine print may be insufficient to correct misleading representations.”

 FTC Policy Statement on Deception (1983).

        223.    The CSPA further provides that in determining whether an act is unconscionable, a

 court should consider “[w]hether the supplier knew at the time the consumer transaction was

 entered into of the inability of the consumer to receive a substantial benefit from the subject of the

 consumer transaction”; and “[w]hether the supplier required the consumer to enter into a consumer

 transaction on terms the supplier knew were substantially one-sided in favor of the supplier.”

 R.C. § 1345.03(B)(3) & (5).

        224.    GateHouse Ohio and Copley Ohio engaged in unfair, deceptive, and/or

 unconscionable acts in violation of the CSPA by, among other things, (1) advertising term

 subscriptions without a bona fide, good faith intention of providing the subscription for the term

 advertised; (2) failing to clearly and conspicuously disclose material limitations relating to

 premium editions when making term subscription offers; (3) failing to have customers

 acknowledge or agree to the Terms of Sale (e.g., by checking a box that indicates assent to the

 Terms of Sale); (4) failing to disclose, in advance of issuing the premium editions, the type,

 specific price, and number of premium editions GateHouse Ohio and Copley Ohio intended to

 issue; (5) failing to inform customers that they can opt out of receiving premium editions; (6)

 requiring customers to enter into one-sided agreements that purported to permit GateHouse Ohio

                                                  36
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 37 of 164 PAGEID #: 1106




 and Copley Ohio to unilaterally alter the parties’ agreement; (7) continuously changing their Terms

 of Sale; (8) abusing their power to specify terms of the subscription agreements by steadily

 increasing the frequency of and charges for premium editions; (9) issuing cookbooks, puzzle

 books, etc. as “premium” editions when these items are unrelated to the distribution of news; (10)

 requiring customers to enter into agreements that purport to limit the customers’ recovery to a de

 minimis amount; (11) requiring customers to enter into agreements that purport to unreasonably

 limit the timeframe for a customer to file suit; (11) failing to properly disclose their paper statement

 fees; (12) charging customers excessive paper statement fees; and (13) refusing to provide detailed

 billing summaries that clearly and conspicuously show premium edition charges and paper

 statement fees.

         225.      There is significant overlap in management and control of the GateHouse

 Defendants, and the GateHouse Defendants view themselves as a consolidated enterprise.

         226.      Further, Gannett Co., Inc. (through Denise Robbins and others) and GateHouse

 Media, LLC (through Lee Knapp and others) directed and participated in the above CSPA

 violations of Gatehouse Ohio and Copley Ohio.

         227.      The GateHouse Defendants, by virtue of Chapter 109:4-3 of the Ohio

 Administrative Code and various decisions of Ohio courts, have been on notice that they are

 violating several provisions of the CSPA and have committed those violations of the CSPA after

 such regulations were issued and such decisions were available for inspection pursuant to R.C. §

 1345.05(A)(3).

         228.      Under O.A.C. 109:4-3-02(A)(1):

         It is a deceptive act or practice in connection with a consumer transaction for a supplier, in
         the sale or offering for sale of goods or services, to make any offer in written or printed
                                                   37
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 38 of 164 PAGEID #: 1107




        advertising or promotional literature without stating clearly and conspicuously in close
        proximity to the words stating the offer any material exclusions, reservations, limitations,
        modifications, or conditions. Disclosure shall be easily legible to anyone reading the
        advertising or promotional literature and shall be sufficiently specific so as to leave no
        reasonable probability that the terms of the offer might be misunderstood.

        229.    Further, O.A.C. 109:4-3-02(C) provides that a “statement of exclusions,

 reservations, limitations, modifications, or conditions which appears in a footnote to an

 advertisement to which reference is made in the advertisement by an asterisk or other symbol

 placed next to the offer being limited is not in close proximity to the words stating the offer.”

        230.    O.A.C. 109:4-3-02(D) also includes an internet-specific rule relating to material

 disclosures:

        It is a deceptive act or practice in connection with an offer made on the internet, to make
        any offer without stating clearly and conspicuously, in close proximity to the words
        stating the offer, any material exclusions, reservations, limitations, modifications, or
        conditions. Disclosures should be as near to, and if possible on the same screen, as the
        triggering offer. If scrolling or a hyperlink is necessary to view the disclosure, the
        advertisement should guide consumers with obvious terms or instructions to scroll down
        or click on the hyperlink. Hyperlinked disclosures should lead directly to the disclosed
        information and not require scrolling or clicking on any additional hyperlinks.

        231.    Though the Plaintiffs filed their case in August 2019, as of March 2020, the

 GateHouse Defendants were still violating this provision by advertising term subscriptions without

 disclosing, on the same screen, their premium edition practices.

        232.    A true and accurate copy of an offer for The Dispatch from March 23, 2020 is

 attached as Exhibit E.

        233.    Under O.A.C. 109:4-3-03(B)(1), it is:

        [A] deceptive and unfair act or practice for a supplier to make an offer of sale of any goods
        or services when such offer is not a bona fide effort to sell such goods or services. An
        offer is not bona fide if…[a] supplier uses a statement or illustration or makes a
        representation in any advertisement which would create in the mind of a reasonable
        consumer, a false impression as to the grade, quality, quantity, make, model, year, price,
                                                  38
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 39 of 164 PAGEID #: 1108




        value, size, color, utility, origin or any other material aspect of the offered goods or services
        in such a manner that, upon subsequent disclosure or discovery of the facts, the consumer
        may be induced to purchase goods or services other than those offered.

        234.    Under O.A.C. 109:4-3-09(B), it is “a deceptive act or practice for a supplier to

 furnish similar goods of equal or greater value when there was no intention to ship, deliver, or

 install the original goods ordered.”

        235.    In the following actions, a court determined that conduct that is substantially similar

 to the conduct of the GateHouse Defendants was unfair, deceptive, and/or unconscionable:

            a. State of Ohio ex rel. Yost v. Thrifty Propone, Inc., et al., Medina County Common
               Pleas Case No. 16 CIV0008, P.I.F. # 3300 (July 3, 2019) (Defendant violated R.C.
               § 1345.02 by continually changing terms and conditions and enforcing terms and
               conditions that were not applicable at the time of the consumers’ purchase).
            b. State of Ohio ex rel. Montgomery v. Explorer, Micro, Inc., Franklin County
               Common Pleas Case No. 02CVH32695, P.I.F. # 10002089 (Defendant’s terms and
               conditions were substantially one-sided because those terms and conditions gave
               the defendant the unconditional right to unilaterally changes those terms and
               conditions and the defendant could limit refunds to current costs).
            c. William J. Brown v. Marlin E. Cole, Richland County Common Pleas Case No. 75-
               579, P.I.F. # 10000123 (November 5, 1979) (Defendant violated CSPA by, among
               other things, representing that TV guide would be provided in a greater quantity
               than intended).
            d. State of Ohio ex rel. Dewine v. Add Source, LLC, Delaware County Common Pleas
               Case No. 14-CVH-10574, P.I.F. # 1003183 (February 11, 2015) (Defendant
               violated R.C. § 1345.02(B)(8) by advertising for a specific price that was not
               actually charged).
            e. State of Ohio ex rel. Dewine v. Form Giant LLC, Hamilton County Common Pleas
               Case No. 1307550, P.I.F. # 10003139 (May 9, 2014) (Defendant violated R.C. §
               1304.02(A) and O.A.C. 109:4-3-02 by failing to clearly and conspicuously disclose
               material limitations).
            f. Lardakis v. Martin, Summit County Court of Common Pleas Case No. CV 94 01
               0234, P.I.F. # 1436 (Aug. 8, 1994) (A defendant “engaging in any fraudulent oral
               or written misrepresentations, or otherwise conveying factually incorrect
               information to clients” as well as “accepting money for consumer services knowing
               that the consumer will not receive the services for which she has paid” constitutes
               unfair practices).
            g. State ex rel. Petro v. Level Propane Gases, Inc., Delaware County Court of
               Common Pleas No. 01-CVH 01-018, 2003 WL 24289604, at *5 (2003) (Defendant
               was liable under the CSPA for utilizing or enforcing any provision purporting to
                                                   39
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 40 of 164 PAGEID #: 1109




               reserve to the defendant the unfettered right to modify the contract with a consumer
               unilaterally and “making offers in written or printed advertisements without stating
               clearly and conspicuously in close proximity to the words stating the offer any
               material exclusions, reservations, limitations, modifications, or conditions to
               obtaining the offered [goods] and/ or the offered price”).
            h. State ex rel. Fisher v. Kennedy, Butler County Court of Common Pleas No. CV94-
               10-1652, P.I.F. # 10001510 (June 27, 1995) (Defendants violated the CSPA by
               charging customers for services not authorized by the customers).
            i. State ex rel. Cordray v. Trump Travel, Franklin County Court of Common Pleas
               No. 06-CVH-08-11085, P.I.F. # 2811 (Oct. 29, 2009) (Defendants violated the
               CSPA by utilizing advertisements that notified consumers of a free trip without
               clearly and conspicuously, in close proximity to the offer, stating all material
               limitations to the offer and by conveying a misleading impression regarding the
               quality of the consumer transaction).
            j. In re Vonage Holdings Corp., State of Ohio Office of Attorney General Consumer
               Protection Section, P.I.F. # 2817a (July 19, 2011) (Respondent must disclose, “in
               close proximity to the offer of the discounted service plan or discounted equipment,
               all material limitations including, but not limited to . . . existence of any fees or
               charges solely applicable to the discounted service or equipment offer that must be
               paid to receive the discounted service or equipment” and “the time period of any
               discounted service plan”).

        236.    As a direct and proximate result of the GateHouse Defendants’ violations of the

 CSPA, the Plaintiffs and the members of the Premium Edition Subclass and Statement Fee

 Subclass have suffered damages because, among other things, the Plaintiffs and members of the

 Premium Edition Subclass and Statement Fee Subclass have not received the benefits of their

 Subscription Agreements and have overpaid for their subscriptions to the GateHouse Newspapers.

        237.    Those damages will be more specifically proven at trial but are reasonably believed

 to be in excess of $25,000.

                        COUNT IV: DECLARATORY JUDGMENT
   (As To The Plaintiffs And The Premium Edition Subclass And Statement Fee Subclass)

        238.    Plaintiffs, individually and on behalf of the Premium Edition Subclass and

 Statement Fee Subclass, reincorporate the preceding paragraphs as if fully rewritten here.



                                                40
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 41 of 164 PAGEID #: 1110




         239.       There is a present dispute between the Plaintiffs and members of the Premium

 Edition Subclass and Statement Fee Subclass, on the one hand, and the GateHouse Defendants, on

 the other, regarding whether the GateHouse Defendants’ conduct addressed above violates the

 CSPA.

         240.       Speedy relief is necessary to preserve the rights of the Plaintiffs and members of

 the Premium Edition Subclass and Statement Fee Subclass, who remain exposed to further

 damages through the additional charges for premium editions and the shortening of their

 subscription terms, and who may be unable to recover those damages if the GateHouse Defendants

 continue to have financial issues.

         241.       A declaratory judgment will terminate the uncertainty and controversy giving rise

 to this dispute.

         242.       Pursuant to R.C. § 2721.01 et seq., R.C. § 1345.09(D), and Federal Rule of Civil

 Procedure 57, Plaintiffs, the Premium Edition Subclass, and the Statement Fee Subclass request a

 declaration that the GateHouse Defendants engaged in unfair, deceptive, and unconscionable

 conduct in violation of the CSPA by, among other things, (1) advertising term subscriptions

 without a bona fide, good faith intention of providing the subscription for the term advertised; (2)

 failing to clearly and conspicuously disclose material limitations relating to premium editions

 when making term subscription offers; (3) failing to have customers acknowledge or agree to the

 Terms of Sale (e.g., by checking a box that indicates assent to the Terms of Sale); (4) failing to

 disclose, in advance of issuing the premium editions, the type, specific price, and number of

 premium editions GateHouse Ohio and Copley Ohio intended to issue; (5) failing to inform

 customers that they can opt out of receiving premium editions; (6) requiring customers to enter

                                                    41
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 42 of 164 PAGEID #: 1111




 into one-sided agreements that purported to permit GateHouse Ohio and Copley Ohio to

 unilaterally alter the parties’ agreement; (7) continuously changing their Terms of Sale; (8) abusing

 their power to specify terms of the subscription agreements by steadily increasing the frequency

 of and charges for premium editions; (9) issuing cookbooks, puzzle books, etc. as “premium”

 editions when these items are unrelated to the distribution of news; (10) requiring customers to

 enter into agreements that purport to limit the customers’ recovery to a de minimis amount; (11)

 requiring customers to enter into agreements that purport to unreasonably limit the timeframe for

 a customer to file suit; (11) failing to properly disclose their paper statement fees; (12) charging

 customers excessive paper statement fees; and (13) refusing to provide detailed billing summaries

 that clearly and conspicuously show premium edition charges and paper statement fees.

   COUNT V: VIOLATIONS OF THE OHIO DECEPTIVE TRADE PRACTICES ACT,
                           R.C. § 4165.01 ET SEQ.
                    (As To The Plaintiffs And The Classes)
        243.    Plaintiffs, individually and on behalf of the Classes, reincorporate the preceding

 paragraphs as if fully rewritten here.

        244.    Plaintiffs and the members of the Classes are “persons” as defined in R.C. §

 4165.01(D).

        245.    The GateHouse Defendants are each a “person” as defined in R.C. § 4165.01(D).

        246.    For the reasons previously stated, the GateHouse Defendants engaged in deceptive

 trade practices in violation of R.C. § 4165.02(A)(7) because the GateHouse Defendants

 represented that their goods/services have “characteristics,” “benefits,” or “quantities” that they

 do not have.




                                                  42
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 43 of 164 PAGEID #: 1112




        247.     The GateHouse Defendants willfully engaged in trade practices in violation of R.C.

 § 4165.02, knowing those practices to be deceptive.

        248.     As a direct and proximate result of the GateHouse Defendants’ violations of the

 ODTPA, the Plaintiffs and the members of the Classes have suffered damages because, among

 other things, the Plaintiffs and the members of the Classes have not received the benefits of their

 Subscription Agreements and have overpaid for their subscriptions to the GateHouse Newspapers.

        249.     Those damages will be more specifically proven at trial but are reasonably believed

 to be in excess of $25,000.

                          COUNT VI: DECLARATORY JUDGMENT
               (As To The Plaintiffs And The Premium Edition Class And Subclass)

        250.     Plaintiffs, individually and on behalf of the Premium Edition Class and Subclass,

 reincorporate the preceding paragraphs as if fully rewritten here.

        251.     As laid out above, GateHouse Ohio and Copley Ohio have attempted to unilaterally

 modify the Terms of Sale without notice to or authorization from the Plaintiffs and the Premium

 Edition Class and Subclass and in a manner that would deprive the Plaintiffs and the members of

 the Premium Edition Class and Subclass of the benefits of their bargains.

        252.     The Subscription Agreements and the Terms of Sale are form, adhesion

 agreements, and the Plaintiffs and members of the Premium Edition Class and Subclass were

 unable to negotiate the Subscription Agreements or the Terms of Sale.

        253.     The Terms of Sale contain a number of unreasonable, one-sided, non-mutual

 provisions:

    •   GateHouse Ohio and Copley Ohio reserve the right to modify the terms at any time
        “without notice to you.” [Terms of Sale at § 1.]

                                                 43
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 44 of 164 PAGEID #: 1113




     •   GateHouse Ohio’s and Copley Ohio’s liability is limited to “an amount equal to the amount
         you pay for the product or Website for one month.” [Terms of Sale at § 5.] By contrast, the
         subscriber’s liability is not so limited.
     •   Subscribers must file claims within one year of when the subscriber “could first bring the
         claim[,]” but GateHouse Ohio’s and Copley Ohio’s ability to assert claims is not similarly
         limited. [Terms of Sale at § 9.]
     •   GateHouse Ohio and Copley Ohio are entitled to assign their rights and obligations under
         the Terms of Sale, but subscribers are precluded from assigning their rights. [Terms of Sale
         at § 7.]
     •   GateHouse Ohio and Copley Ohio can provide notices under the Terms of Sale via email,
         but subscribers cannot provide notice via email. [Terms of Sale at § 10.]
     •   GateHouse Ohio and Copley Ohio purportedly have the right to send subscribers $324
         worth of premium editions per year and to shorten subscription lengths based on those
         premium editions. [Terms of Sale at § 1.4.] According to the GateHouse Defendants, these
         premium editions need not even relate to the news.

         254.       There is a present dispute between the Plaintiffs and members of the Premium

 Edition Class and Subclass, on the one hand, and GateHouse Ohio and Copley Ohio, on the other,

 regarding whether (1) the Terms of Sale are unconscionable; (2) the contractual limitations on

 liability in the Terms of Sale are unconscionable; and (3) the limitations on the timeframe for filing

 suit in the Terms of Sale are unconscionable.

         255.       Speedy relief is necessary to preserve the rights of the Plaintiffs and members of

 the Premium Edition Class and Subclass, who remain exposed to further damages through the

 additional charges for premium editions and the shortening of their subscription terms, and who

 may be unable to recover all or part of a judgment against the GateHouse Defendants.

         256.       A declaratory judgment will terminate the uncertainty and controversy giving rise

 to this dispute.

         257.       Pursuant to R.C. § 2721.01 et seq. and Federal Rule of Civil Procedure 57,

 Plaintiffs, the Premium Edition Class, and the Premium Edition Subclass request a declaration that

 (1) the Terms of Sale are unconscionable; (2) the contractual limitations on liability in the Terms

                                                    44
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 45 of 164 PAGEID #: 1114




 of Sale are unconscionable; and (3) the limitations on the timeframe for filing suit in the Terms of

 Sale are unconscionable.

                          COUNT VII: DECLARATORY JUDGMENT
                (As To The Plaintiffs And The Premium Edition Class And Subclass)

         258.       Plaintiffs, individually and on behalf of the Premium Edition Class and Subclass,

 reincorporate the preceding paragraphs as if fully rewritten here.

         259.       As laid out above, GateHouse Ohio and Copley Ohio have attempted to unilaterally

 modify the Terms of Sale without notice to or authorization from the Plaintiffs and the Premium

 Edition Class and Subclass and in a manner that would deprive the Plaintiffs and the members of

 the Premium Edition Class and Subclass of the benefits of their bargains.

         260.       Thus, under GateHouse Ohio’s and Copley Ohio’s interpretation of the Terms of

 Sale, GateHouse Ohio and Copley Ohio retain the unlimited right to determine the nature and

 extent of their performance and to eliminate their promises to the Plaintiffs and the Premium

 Edition Class and Subclass.

         261.       There is a present dispute between the Plaintiffs and members of the Premium

 Edition Class and Subclass, on the one hand, and GateHouse Ohio and Copley Ohio, on the other,

 regarding whether the Terms of Sale are illusory.

         262.       Speedy relief is necessary to preserve the rights of the Plaintiffs and members of

 the Premium Edition Class and Subclass, who remain exposed to further damages through the

 additional charges for premium editions and the shortening of their subscription terms, and who

 may be unable to recover all or part of a judgment against the GateHouse Defendants.

         263.       A declaratory judgment will terminate the uncertainty and controversy giving rise

 to this dispute.
                                                    45
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 46 of 164 PAGEID #: 1115




         264.   Pursuant to R.C. § 2721.01 et seq. and Federal Rule of Civil Procedure 57, Plaintiffs

 and the Premium Edition Class and Subclass request a declaration that the Terms of Sale are

 illusory agreements.

                               COUNT VIII: UNJUST ENRICHMENT
                                (As To The Plaintiffs And The Classes)

         265.   Plaintiffs, individually and on behalf of the Classes, reincorporate the preceding

 paragraphs as if fully rewritten here.

         266.   The Plaintiffs and members of the Classes conferred a benefit on the GateHouse

 Defendants by, among other things, paying for premium editions and for inflated paper statement

 fees.

         267.   The GateHouse Defendants, at all times relevant to this lawsuit, knew of the

 benefits conferred upon them.

         268.   Because the GateHouse Defendants obtained these benefits through deception and

 other wrongful conduct, it would be unjust for the GateHouse Defendants to retain these benefits.

         269.   As a direct and proximate result of the GateHouse Defendants’ unjust enrichment,

 the Plaintiffs and the members of the Classes have suffered damages.

         270.   Those damages will be more specifically proven at trial but are reasonably believed

 to be in excess of $25,000.

                                COUNT IX: INJUNCTIVE RELIEF
                               (As To The Plaintiffs And The Classes)

         271.   Plaintiffs, individually and on behalf of the Classes, reincorporate the preceding

 paragraphs as if fully rewritten here.




                                                 46
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 47 of 164 PAGEID #: 1116




        272.    The Plaintiffs and the members of the Classes all have a strong likelihood of success

 on the merits of the claims addressed herein and will continue to suffer irreparable harm if the

 conduct of the GateHouse Defendants is not enjoined, particularly given that the GateHouse

 Defendants may be unable to pay all or part of a judgment against them.

        273.    Further, R.C. § 1345.09(D) expressly provides that consumers can seek an

 injunction against an act or practice that violates the CSPA, while R.C. § 4165.03 provides for

 injunctive relief to a person likely to be damaged by a violation of R.C. § 4165.02(A).

        274.    An injunction is warranted based on the balance of the hardships. If the Court

 declines to issue an injunction, the GateHouse Defendants will continue to wrongfully charge their

 customers for premium editions and paper fee statements.

        275.    An injunction would not harm third parties, and the public interest would be served

 by the issuance of an injunction preventing the GateHouse Defendants’ willful violations of the

 CSPA and ODTPA.

        276.    Therefore, the Plaintiffs and the members of the Classes request an injunction

 precluding the GateHouse Defendants from (1) charging for premium editions without proper

 disclosure; (2) charging inflated paper statement fees; and (3) engaging in any other violations of

 the CSPA.

                                    DEMAND FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of the Classes, request that judgment

 be granted against the GateHouse Defendants as follows:

        A. That the Court certify the Classes pursuant to Rule 23 of the Federal Rules of Civil
           Procedure, and direct to the members the best notice practicable under Federal Rule of
           Civil Procedure 23;
        B. Appointment of the Plaintiffs as Class Representatives for their respective Classes;
                                                 47
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 48 of 164 PAGEID #: 1117




       C. Appointment of the undersigned as Class Counsel for the Classes;
       D. On Count I, damages against GateHouse Ohio and Copley Ohio in an amount in excess
          of $25,000, which will be more specifically determined at trial;
       E. On Count II, damages against GateHouse Ohio and Copley Ohio in an amount in excess
          of $25,000, which will be more specifically determined at trial;
       F. On Count III, damages against the GateHouse Defendants, jointly and severally, in an
          amount in excess of $25,000, which will be more specifically determined at trial;
       G. On Count V, damages against the GateHouse Defendants, jointly and severally, in an
          amount in excess of $25,000, which will be more specifically determined at trial;
       H. On Count VIII, damages against the GateHouse Defendants, jointly and severally, in
          an amount in excess of $25,000, which will be more specifically determined at trial;
       I. An award of punitive damages in an amount in excess of $25,000, which will be more
          specifically determined at trial;
       J. On Count IV, a declaratory judgment that the GateHouse Defendants engaged in unfair,
          deceptive, and unconscionable conduct in violation of the CSPA by, among other
          things, (1) advertising term subscriptions without a bona fide, good faith intention of
          providing the subscription for the term advertised; (2) failing to clearly and
          conspicuously disclose material limitations relating to premium editions when making
          term subscription offers; (3) failing to have customers acknowledge or agree to the
          Terms of Sale (e.g., by checking a box that indicates assent to the Terms of Sale); (4)
          failing to disclose, in advance of issuing the premium editions, the type, specific price,
          and number of premium editions GateHouse Ohio and Copley Ohio intended to issue;
          (5) failing to inform customers that they can opt out of receiving premium editions; (6)
          requiring customers to enter into one-sided agreements that purported to permit
          GateHouse Ohio and Copley Ohio to unilaterally alter the parties’ agreement; (7)
          continuously changing their Terms of Sale; (8) abusing their power to specify terms of
          the subscription agreements by steadily increasing the frequency of and charges for
          premium editions; (9) issuing cookbooks, puzzle books, etc. as “premium” editions
          when these items are unrelated to the distribution of news; (10) requiring customers to
          enter into agreements that purport to limit the customers’ recovery to a de minimis
          amount; (11) requiring customers to enter into agreements that purport to unreasonably
          limit the timeframe for a customer to file suit; (11) failing to properly disclose their
          paper statement fees; (12) charging customers excessive paper statement fees; and (13)
          refusing to provide detailed billing summaries that clearly and conspicuously show
          premium edition charges and paper statement fees;
       K. On Count VI, a declaratory judgment that (1) the Terms of Sale are unconscionable;
          (2) the contractual limitations on liability in the Terms of Sale are unconscionable; and
          (3) the limitations on the timeframe for filing suit in the Terms of Sale are
          unconscionable;
       L. On Count VII, a declaratory judgment that that the Terms of Sale are illusory
          agreements;
       M. On Count IX, injunctive relief enjoining the GateHouse Defendants from (1) charging
          for premium editions without proper disclosure; (2) charging inflated paper statement
          fees; and (3) engaging in any other violations of the CSPA;
                                                48
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 49 of 164 PAGEID #: 1118




       N. Plaintiffs’ costs and expenses, including reasonable attorneys’ fees;
       O. Pre- and post-judgment interest; and
       P. Additional relief, at law or in equity, that the Court deems just.




                                                Respectfully submitted,


                                                  /s/ Todd H. Neuman
                                                Todd H. Neuman         (0059819)
                                                Rick L. Ashton         (0077768)
                                                Jeffrey R. Corcoran (0088222)
                                                Tom Shafirstein        (0093752)
                                                Allen Stovall Neuman Fisher & Ashton LLP
                                                17 South High Street, Suite 1220
                                                Columbus, Ohio 43215
                                                Telephone:     (614) 221-8500
                                                Facsimile:     (614) 221-5988
                                                E-mail:        neuman@aksnlaw.com
                                                               ashton@asnfa.com
                                                               corcoran@asnfa.com
                                                               shafirstein@asnfa.com
                                                Counsel for Plaintiffs




                                          JURY DEMAND

        Plaintiffs request a trial by jury on all issues so triable.


                                                 /s/ Todd H. Neuman
                                                Todd H. Neuman      (0059819)




                                                  49
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 50 of 164 PAGEID #: 1119




                                                                 Exhibit A
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 51 of 164 PAGEID #: 1120
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 52 of 164 PAGEID #: 1121
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 53 of 164 PAGEID #: 1122
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 54 of 164 PAGEID #: 1123
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 55 of 164 PAGEID #: 1124
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 56 of 164 PAGEID #: 1125
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 57 of 164 PAGEID #: 1126
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 58 of 164 PAGEID #: 1127
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 59 of 164 PAGEID #: 1128
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 60 of 164 PAGEID #: 1129
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 61 of 164 PAGEID #: 1130
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 62 of 164 PAGEID #: 1131
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 63 of 164 PAGEID #: 1132
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 64 of 164 PAGEID #: 1133
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 65 of 164 PAGEID #: 1134
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 66 of 164 PAGEID #: 1135
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 67 of 164 PAGEID #: 1136
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 68 of 164 PAGEID #: 1137
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 69 of 164 PAGEID #: 1138
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 70 of 164 PAGEID #: 1139
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 71 of 164 PAGEID #: 1140
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 72 of 164 PAGEID #: 1141
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 73 of 164 PAGEID #: 1142
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 74 of 164 PAGEID #: 1143
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 75 of 164 PAGEID #: 1144
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 76 of 164 PAGEID #: 1145
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 77 of 164 PAGEID #: 1146
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 78 of 164 PAGEID #: 1147
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 79 of 164 PAGEID #: 1148
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 80 of 164 PAGEID #: 1149
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 81 of 164 PAGEID #: 1150
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 82 of 164 PAGEID #: 1151
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 83 of 164 PAGEID #: 1152
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 84 of 164 PAGEID #: 1153
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 85 of 164 PAGEID #: 1154
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 86 of 164 PAGEID #: 1155
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 87 of 164 PAGEID #: 1156
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 88 of 164 PAGEID #: 1157
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 89 of 164 PAGEID #: 1158
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 90 of 164 PAGEID #: 1159
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 91 of 164 PAGEID #: 1160
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 92 of 164 PAGEID #: 1161
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 93 of 164 PAGEID #: 1162
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 94 of 164 PAGEID #: 1163
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 95 of 164 PAGEID #: 1164
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 96 of 164 PAGEID #: 1165
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 97 of 164 PAGEID #: 1166
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 98 of 164 PAGEID #: 1167




                                                                 Exhibit B
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 99 of 164 PAGEID #: 1168
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 100 of 164 PAGEID #: 1169
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 101 of 164 PAGEID #: 1170
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 102 of 164 PAGEID #: 1171
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 103 of 164 PAGEID #: 1172
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 104 of 164 PAGEID #: 1173
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 105 of 164 PAGEID #: 1174
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 106 of 164 PAGEID #: 1175
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 107 of 164 PAGEID #: 1176
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 108 of 164 PAGEID #: 1177
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 109 of 164 PAGEID #: 1178
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 110 of 164 PAGEID #: 1179
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 111 of 164 PAGEID #: 1180
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 112 of 164 PAGEID #: 1181
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 113 of 164 PAGEID #: 1182
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 114 of 164 PAGEID #: 1183
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 115 of 164 PAGEID #: 1184
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 116 of 164 PAGEID #: 1185
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 117 of 164 PAGEID #: 1186
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 118 of 164 PAGEID #: 1187
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 119 of 164 PAGEID #: 1188
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 120 of 164 PAGEID #: 1189
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 121 of 164 PAGEID #: 1190
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 122 of 164 PAGEID #: 1191
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 123 of 164 PAGEID #: 1192
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 124 of 164 PAGEID #: 1193
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 125 of 164 PAGEID #: 1194
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 126 of 164 PAGEID #: 1195
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 127 of 164 PAGEID #: 1196
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 128 of 164 PAGEID #: 1197
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 129 of 164 PAGEID #: 1198
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 130 of 164 PAGEID #: 1199
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 131 of 164 PAGEID #: 1200
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 132 of 164 PAGEID #: 1201
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 133 of 164 PAGEID #: 1202
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 134 of 164 PAGEID #: 1203
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 135 of 164 PAGEID #: 1204
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 136 of 164 PAGEID #: 1205
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 137 of 164 PAGEID #: 1206
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 138 of 164 PAGEID #: 1207
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 139 of 164 PAGEID #: 1208
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 140 of 164 PAGEID #: 1209
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 141 of 164 PAGEID #: 1210
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 142 of 164 PAGEID #: 1211
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 143 of 164 PAGEID #: 1212
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 144 of 164 PAGEID #: 1213
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 145 of 164 PAGEID #: 1214
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 146 of 164 PAGEID #: 1215

                                                                                        Exhibit C




    NewsGuild-CWA: GateHouse-Gannett Merger Threatens Journalism
  The merger of GateHouse Media and Gannett, Inc. threatens journalism. The high debt load will exert
  downward pressure on wages and employment. Consolidation may accelerate news deserts. And
  Gannett shareholders are likely to lose money.

  The GateHouse purchase of Gannett will weaken newspapers in the communities currently served by
  the two papers. The combined company will be forced to pay off, at a usurious interest rate, the
  financing of the deal, which will burden operations afterwards. The merger rewards the owner of
  GateHouse Media, New Media Investment Group (NYSE:NEWM), for its practices of cash extraction
  rather than investment in the news industry. The GateHouse-Gannett merger over-compensates
  Fortress Investment Group, the manager of GateHouse. NEWM is a company in turmoil, with
  shareholders and management out of alignment. Finally, the deal is harmful to Gannett investors who
  are likely to receive less value than was offered by Alden Global Capital in January 2019. Gannett
  shareholders decisively defeated the Alden slate of directors at the annual meeting of shareholders May
  16, 2019.

  The NewsGuild-Communications Workers of America (TNG-CWA) represents working men and women
  in telecommunications, customer service, media, airlines, health care, public service and education, and
  manufacturing. TNG-CWA represents 1,200 news industry employees at 33 newspapers owned by
  Gannett Co., Inc. and GateHouse Media. Additionally, both TNG-CWA and NewsGuild local unions
  sponsor pension funds that invest in the public equity markets and are substantial Gannett
  shareholders.


  1. The Architecture of the Deal
  On August 5, 2019, GateHouse (via its parent NEWM) announced its offer to purchase Gannett. The deal
  provided for a hybrid cash/stock transaction. NEWM offered to pay $6.25 plus 0.5427 of a NEWM share
  for each Gannett share. Based on the August 2, 2019 closing price ($10.70) for NEWM shares, Gannett
  shareholders would receive $12.06 of value for each Gannett (NYSE:GCI) share. The total value of the
  deal was estimated to be $1.4 billion. After closing, according to this scenario, NEWM shareholders
  would own 50.5 percent and Gannett shareholders 49.5 percent of the new company.

  The new Gannett – the merged entity would retain the Gannett name and stock ticker – would own 263
  daily news organizations in 47 states, and would reach 145 unique visitors to its websites on a monthly



  TNG-CWA and the GateHouse-Gannett Merger                                                           Page 1
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 147 of 164 PAGEID #: 1216


  basis. It would also have a significant presence in the United Kingdom through the Gannett subsidiary
  Newsquest, which has an average weekly readership of 8 million, 25.3 million unique visitors monthly,
  and 2,600 employees (of which 800 are journalists).

  GateHouse was built by the hedge fund Fortress Investment Group. Although its ownership stake in
  NEWM is now roughly 1 percent, Fortress manages NEWM and receives payments tied to the size of the
  company (a management fee of 1.5 percent of assets) and performance (an incentive fee of 25 percent
  of profits). The deal reduces the size of the incentive fee in the new Gannett to 17.5 percent.

  Fortress management terminates at the end of the year 2021. When Fortress exits NEWM, it would
  receive 4.5 million shares, which would likely be worth at least $45 million.1 Share values might be even
  be higher as NEWM CEO Michael Reed projected new Gannett to pay a quarterly dividend of $0.76,
  double the current dividend of NEWM but 40 percent higher than the sum of the dividends the two
  companies are paying individually.2

  Michael Reed, NEWM Chairman and CEO, would be Chairman of the Board and CEO at the new Gannett.
  Alison Engel, Gannet CFO, would be CFO of the merged company. Paul Bescobert, Gannett CEO
  (appointed August 5, 2019), would be CEO of the operating subsidiary. The board of directors would
  consist of nine members, six from NEWM and three from GCI.

  To finance the transaction, NEWM would borrow $1.792 billion from Apollo Global Management LP at
  an annual interest rate of 11.5 percent. The excess of the loan over the payout to Gannett shareholders
  ($1.4 billion) would go toward paying off existing debt of both New Media and Gannett. The term of the
  loan is five years, but both companies anticipate a faster payout, especially since the loan has no pre-
  payment penalties.

  The two companies projected $275-$300 million worth of cost savings in the first 24 months after their
  merger.


  2. The Proposed Synergies Will Reduce Employment at the Merged Company
  The cost savings touted by GateHouse and Gannett will lead to efforts to reduce headcount. Media
  analyst Ken Doctor predicted a 10 percent cut in the combined workforce of 24,338.3 He cited Reed as
  suggesting the cuts will mostly be outside newsrooms – finance, advertising, circulation – but they still
  weaken news organizations in the various locations.




  1 While it is impossible to know the value of a new Gannett share on December 31, 2021, we have a couple of reference points:
  share prices of NEWM ($9.20) and GCI ($10.75) as of September 13, 2019 ($9.20). We can postulate that the new Gannett share
  price might be around $10/share.
  2 Transcript of teleconference between analysts and New Media / Gannett, August 5, 2019, SEC Form 425, August 7, 2019:

  https://www.sec.gov/Archives/edgar/data/1579684/000114036119014405/nc10003799x14_425.htm
  3 Ken Doctor, "The Gannett–GateHouse Merger is Really Happening, but Expect to See More than 10 percent of Jobs Cut off the

  Top," Neiman Lab, October 9, 2019: https://www.niemanlab.org/2019/10/newsonomics-the-gannett-gatehouse-merger-is-
  really-happening-but-expect-to-see-more-than-10-of-jobs-cut-off-the-top/




  TNG-CWA and the GateHouse-Gannett Merger                                                                              Page 2
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 148 of 164 PAGEID #: 1217




  GateHouse has been shedding employees since it went public in 2014. That may not seem obvious from
  New Media’s annual reports that show overall employee counts rising continually from 6,113 at the end
  of 2014 to 10,638 at the end of 2018. However, those numbers reflect the company’s growth through
  acquisitions. The reality has been that after each acquisition New Media has imposed job cuts. Typically,
  GateHouse consolidates copy editing and page design at its Austin, Texas, shared services unit. It then
  targets experienced and older (and therefore more expensive) reporters for layoff or buyouts. According
  to the academic Penelope Muse Abernathy, “GateHouse-owned newsrooms are often half the size
  within a matter of months” of acquisition.4

  Within the news industry, GateHouse appears to be seen only marginally less likely than Digital First
  Media to cut jobs. As the Texas Monthly wrote in the first sentence of its article about GateHouse
  buying the Austin American-Statesman, “The publishing company … is developing a bad reputation for
  buying newspapers and gutting their operations.”5 An article about news and private equity in The
  American Prospect noted steep staff cuts at GateHouse papers – the Bastrop (Louisiana) Daily
  Enterprise, the Fayetteville Eagle, Colombia Daily Tribune, and an anonymous small –city newspaper.6 An
  article in Boston Monthly in October 2019 noted that GateHouse had consolidated 50 Massachusetts
  newspapers into 18.7

  The company does not announce the precise numbers or track job cuts accomplished through layoffs
  and buy-outs. However, we can develop some measures to approximate the problem. Revenues per
  employee grew from $106,359 for 2014 to $143,448 for 2018, a 35 percent increase. Earnings before
  interest, tax, depreciation and amortization (EBITDA) per employee rose from $11,756 for 2014 to
  $14,561 for 2018, a 24 percent increase. This suggests more work being done by fewer workers.

  NewsGuild-CWA bargaining units have witnessed significant reductions: between April 2014 and April
  2019, 12 units within GateHouse have experienced a drop in employment of 40.1 percent. (The
  corresponding percentage for the same time period for nine Gannett units that could be traced was 28.8
  percent.)

  Already in 2019, GateHouse has had significant job cuts in February, May, and August.8


  4 Penelope Muse Abernathy, “The Expanding News Desert,” Center for Innovation and Sustainability in Local Media, University
  of North Carolina, 2018: https://www.cislm.org/wp-content/uploads/2018/10/The-Expanding-News-Desert-10_14-Web.pdf
  5 See R.G. Ratcliff, "New Media Buys the ‘Austin American-Statesman’: A company with a reputation for downsizing newspapers

  takes over Texas’s capital city publication," Texas Monthly, March 6, 2018: https://www.texasmonthly.com/news/new-
  mediagatehouse-buys-the-statesman/
  6 Robert Kuttner and Hildy Zenger, "Saving the Free Press From Private Equity," The American Prospect, December 27. 2017:

  https://prospect.org/health/saving-free-press-private-equity/
  7 Chris Faraone, "No News Is Bad News," Boston Magazine, October 29, 2019:

  https://www.bostonmagazine.com/news/2019/10/29/end-of-local-
  news/?utm_source=Daily+Lab+email+list&utm_campaign=092097644c-
  dailylabemail3&utm_medium=email&utm_term=0_d68264fd5e-092097644c-396127213
  8 Tom Jones, “Layoffs Hits Several GateHouse Newsrooms,” Poynter, August 13, 2019:

  https://www.poynter.org/newsletters/2019/layoffs-hit-four-gatehouse-newsrooms/; Tom Jones, “GateHouse Media Lays off
  Journalists across the Country,” Poynter, May 23, 2019: https://www.poynter.org/reporting-editing/2019/a-major-round-of-
  layoffs-at-gatehouse-media/; Benjamin Goggin, “Local newspaper giant GateHouse Media laid off at least 60 journalists across




  TNG-CWA and the GateHouse-Gannett Merger                                                                             Page 3
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 149 of 164 PAGEID #: 1218




  3. The Financing from Apollo will Burden the Merged Company
  The financing arrangement in this deal is expensive. The new Gannett will pay 11.5 percent annually
  over five years for a $1.792 billion loan from Apollo Global Management. New Media leadership
  contends the merged company will accelerate the repayment schedule and there is no pre-payment
  penalty. If the new Gannett takes five years to pay off Apollo, it will likely spend in the vicinity of $2.26
  billion total. If the new Gannett pays off Apollo in three years, it could do so for $2.0 billion. In either
  case, paying down the deal will be hard given the dividend promise and the Fortress premium (at least
  until the end of 2021).

  The interest rate is high – 3 percent higher than any current debt held by either company. That
  premium over five years will add an additional $160 million to company expenses. A back-of-the-
  envelope calculation suggests that the interest premium could pay for roughly 320 employees over
  those five years.

  Where the money will come from might be a challenge. The combined free cash flow from operations in
  2018 came to $313.2 million. Yet, a five-year repayment plan would necessitate a minimum of $350
  million a year and likely more.

  The loan from Apollo almost triples the combined long-term debt of the two companies. At June 30,
  2019, Gannett had $172 million in long-term debt and New Media had $435 million in long-term debt,
  for a total of $607 million. The Apollo loan pays off the old debt but replaces it with an obligation to pay
  off $1.792 billion.

  The purchase offer also stipulates that Apollo would have appointment rights for the board of directors
  of the merged company. Initially, Apollo will appoint two board observers. If consolidated debt to
  EBITDA drops below a certain threshold, however, Apollo will have the right to full board
  representation.


  4. The GateHouse Growth Model
  On the surface, GateHouse appears to be a dynamic company within a long-suffering news industry. Its
  revenues have increased by 133 percent between 2014 and 2018. (See Table 1.)

  Between 2014 and 2018, however, NEWM bought 53 daily newspapers, increasing daily circulation from
  842,000 to 1.5 million. It bought 67 weeklies, increasing weekly circulation from 1.0 million to 1.7
  million. (See Table 2.)




  the US after a $30 million acquisition,” Business Insider, February 10, 2019: https://www.businessinsider.com/gatehouse-
  media-lays-off-sports-and-photo-staff-after-30-million-deal-new-media2019-2




  TNG-CWA and the GateHouse-Gannett Merger                                                                               Page 4
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 150 of 164 PAGEID #: 1219




                                  Table 1: NEWM Financial Information 2014-1H2019
    $ million                            2014     2015     2016              2017     2018        1H2019 2014-18
    Revenue                             $652.3 $1,195.8 $1,255.4          $1,342.0 $1,526.0        $792.0 $5,971.5
    EBITDA                               $72.1  $133.0   $142.9            $149.4   $154.9          $66.1  $652.3
    Net income                           -$3.2    $67.6    $31.6             -$0.9    $18.2         -$6.3  $113.3
    Total Debt                          $218.8  $353.8   $353.2            $359.9   $440.6       $1,111.3
    Debt/EBITDA                            3.0      2.7      2.5               2.4      2.8
    Dividends                            $18.2    $57.4    $59.8             $75.6    $87.2         $46.0         $298.2
    Stock Buybacks                        $0.0     $0.0     $0.4              $5.7     $0.8          $0.7           $6.9


    Dividends + Buybacks as
    Percentage Net Income            -568.75%     84.91%    190.51%     9033.33%     483.52%     741.27%     269.29%
    Source: Capital IQ

  Yet, as GateHouse admits, results from continuing operations (so called “same-store”) results have been
  declining, both in terms of revenues and EBITDA. Starting in 2017, however, the company stopped
  reporting annual same-store numbers. This is unfortunate because it prevents us from understanding
  how much new acquisitions affected the company’s balance sheet. From the annual reports, we note a
  substantial difference between overall gains and same store losses between 2014 and 2016. (See Table
  3.)

  Still, we can see the effects of acquisitions from 2014-2016. In 2015, the acquisition of 31 dailies and 66
  weeklies generated an increase in revenues of $591.9 million, given that overall revenues increased
  $543.5 million and same store revenues decreased $48.4 million. In 2016, the acquisition of 1 daily and
  the loss of 8 weeklies brought an increase of $92.4 million, given that overall revenues increased $59.6
  million and same store revenues decreased $32.8 million.

                           Table 2: NEWM Growth in News Footprint, 2014-2018
                                          2014       2015        2016              2017          2018
        Dailies                             93        124         125                142           146
        Daily Circulation             842,000 1,500,000 1,400,000              1,500,000     1,500,000
        Weeklies                           256        322         314                326           323
        Weekly Circulation          1,038,000 2,321,000 2,215,000              2,318,000     1,668,000
        Weekly Paid Circulation       297,000    321,000      315,000            318,000       268,000
        Weekly Free Circulation       741,000 2,000,000 1,900,000              2,000,000     1,400,000
        Shoppers (ad-only)                 103        118         124                140           132
        Shopper Circulation         2,600,000 2,800,000 3,000,000              3,500,000     3,100,000
        Websites                           379        489         538                569           581
        Source: SEC Form 10-K, New Media Investment Group, various years




  TNG-CWA and the GateHouse-Gannett Merger                                                               Page 5
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 151 of 164 PAGEID #: 1220




                               Table 3: NEWM Same Store vs. Overall Revenues
                   $ million                                      2015/2014    2016/2015
                   Same store changes in revenue                       ($48.4)      ($32.8)
                   Overall changes in revenue                          $543.5         $59.6
                   Source: SEC Form 10-K, New Media Investment Group, various years

  Starting in reporting for 2017, the company claims simultaneously “same store results … are not
  significant from actual results” but that it has experienced “ongoing declines in same store print
  advertising revenue streams.” It just does not specify the severity of the advertising declines.9

  Those declines, however, are evident in quarterly earnings reports. NEWM reports regular same-store
  quarterly revenue declines compared to the same quarter of the previous year. See Table 4. The claim
  that same store revenues “are not significant from actual results” is an exaggeration if not a deliberate
  obfuscation. Overall revenue growth has been driven by acquisitions only. This will be hard to replicate
  after NEWM takes over a Gannett that is larger than itself.

                               Table 4: NEWM Same Store vs. Overall Revenues
                                    Quarterly over Previous Year's Quarter
                                  1Q2017         -6.2%        3Q2018         -4.8%
                                  2Q2017         -5.4%        4Q2018         -6.4%
                                  3Q2017         -6.4%        1Q2019         -7.4%
                                  4Q2017         -5.6%        2Q2019         -6.9%
                                  1Q2018         -4.5%        3Q2019         -7.9%
                                  2Q2018         -4.9%
                               Source: SEC Form 8-K, New Media
                               Investment Group, various dates


  5. The Extraction of Cash out of GateHouse
  New Media has made a clear decision to prioritize dividends over investment in news. It has raised the
  quarterly dividend virtually every year since 2014 from $0.27 to its current $0.38. Between 2014 and
  2018, NEWM paid $298.2 million in dividends. Combined with share repurchases, the company has paid
  out much more than its net income: dividends + stock buybacks equaled 269.29 percent of net income
  between 2014 and 2018. (See Table 1.)




  9SEC Form 10-K, New Media Investment Group, February 28, 2018, quotes from pages 77 and 72:
  https://www.sec.gov/Archives/edgar/data/1579684/000157968418000003/newm-20171231x10k.htm


  TNG-CWA and the GateHouse-Gannett Merger                                                             Page 6
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 152 of 164 PAGEID #: 1221




  The data from 2019 suggest an uptick in this extraction process. Table 1 shows that in the first half of
  2019, the company had net income of -$6.3 million, yet it gave shareholders dividends worth $46 million
  and bought back $0.7 million of stock.

  The strategy has had mixed results. Share prices have fallen 19.24 percent between the date the
  company went public on February 4, 2014, until November 1, 2019, and they have fallen 26.71 percent
  between January 1, 2019 and November 1, 2019. (See Chart 1.)

   $30.00                             Chart 1: New Media Share Price
   $25.00                           February 4, 2014 - November 1, 2019
   $20.00
   $15.00
   $10.00
    $5.00
    $0.00
      02/04/2014       02/04/2015       02/04/2016      02/04/2017       02/04/2018      02/04/2019


  The high dividend has its appeal, however. Accounting for dividends, the adjusted share price (share
  price with dividends reinvested) has actually risen 44.34 percent between February 4, 2014, and
  November 1, 2019. This discrepancy between share price and adjusted share price shows the
  importance of dividends in giving New Media shareholders a “sugar high” – a temporary but
  unsustainable boost in share value. Because Gannett shareholders are buying late in the game, they may
  not be able to take advantage of multiple quarters of dividends. The cash flow tug-of-war among
  shareholders, the Fortress premium, and the debt payoff will consume at least one victim.


  6. The Purchase Offer Over-Compensates Fortress Investment Group
  NEWM has had an additional incentive to buy assets: the larger the company, the more its manager
  would receive. Fortress Investment Group, now owned by Softbank Group, bought the newspaper
  assets of Liberty Media in 2005. It made a number of acquisitions thereafter, but the company’s
  indebtedness was too difficult to sustain during the collapse of advertising during and after the financial
  crisis of 2008-2009: The company went into bankruptcy. Fortress was both a shareholder and a creditor
  through its subsidiary Newcastle Investment Corporation, so it ended up controlling GateHouse.

  At the time, however, Newcastle was a Real Estate Investment Trust (REIT), controlled by Fortress (both
  the board and the executive team). Newcastle owned Local Media, a set of New England papers
  formerly owned by Dow Jones. Newcastle combined GateHouse and Local Media under the auspice of
  New Media Investment Group with an 84.6 percent controlling stake. It then spun off its stake in New
  Media to its shareholders. Fortress remained the manager.




  TNG-CWA and the GateHouse-Gannett Merger                                                              Page 7
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 153 of 164 PAGEID #: 1222




  A management agreement between Fortress and NEWM provides for both management fees and
  incentive fees.10 Fortress gets an annual fee equal to 1.5 percent of NEWM total assets, thereby
  incentivizing the manager to buy as many assets as it could. Fortress also receives “incentive
  compensation” dependent upon adjusted net income. Between 2014 and June 30, 2019, Fortress
  received $48.6 million in management fees and $62.6 million in incentive fees.11 NEWM CEO Michael
  Reed is paid by Fortress. Wesley Edens – co-founder, principal, and co-CEO of Fortress – had been
  Chairman of the NEWM board from bankruptcy exit in 2013 to May 2019, and his director fees were
  paid by Fortress.

  While the merger deal provides for the exit of Fortress at the end of 2021 from its management
  agreement, it gives the hedge fund a very generous compensation package. The management fee,
  whose percentage remains the same at 1.5 percent of assets, is likely to more than double in 2020 and
  2021. While the incentive fee diminishes from 25 percent to 17.5 percent, it will be a smaller percentage
  of a larger pie whose size we cannot yet calculate. The 4.5 million shares Fortress receives after
  December 31, 2021, as part of the merger deal are likely worth at least $45 million. Leon Cooperman,
  the largest investor in New Media, called the Fortress compensation package “morally wrong.”12

  Altogether, Fortress will likely have extracted over $250 million from New Media / GateHouse between
  2014 and 2021. A back-of-the-envelope calculation suggests those fees could have paid the salaries and
  benefits for 336 workers.


  7. The Cash-Stock Purchase Offer Under-values Gannett
  The August 5 offer valued Gannett shares only nominally higher (0.5 percent) than Alden’s pure-cash
  offer of $12.00 per share in January.13 In rejecting Alden’s bid, in February 2019, the Gannett board
  concluded the Alden offer “undervalue[d] Gannett, its assets and its prospects.”14 We have to wonder
  about the change of heart at Gannett, especially since a nominally better offer from GateHouse does not
  compensate for the risk to Gannett shareholders that NEWM’s stock price could lower the value of their
  shares.




  10  SEC Form 10-K, New Media Investment Group, February 28, 2019, Exhibit 10.37,”Amended and Restated Management and
  Advisory agreement dated as of February 14, 2014”:
  https://www.sec.gov/Archives/edgar/data/1579684/000119312514106565/d694452dex1037.htm and Exhibit 10.39,
  ”Amended and Restated Management and Advisory agreement dated as of March 6, 2015”:
  https://www.sec.gov/Archives/edgar/data/1579684/000157968417000005/newm-20161225ex1039.htm
  11 SEC Form 10-K, New Media Investment Group, various years.
  12 “New Media Investment Group Inc. (NEWM) CEO Mike Reed on Q3 2019 Results - Earnings Call Transcript, October 31, 2019:

  https://seekingalpha.com/article/4301846-new-media-investment-group-inc-newm-ceo-mike-reed-q3-2019-results-earnings-
  call-transcript?part=single
  13 See letter from MNG Enterprises to John Jeffry Louis III, Chairman of the Gannett Board of Directors, January 14, 2019,

  included in SEC filing 13D, MNG Enterprises, Inc., January 14, 2019:
  https://www.sec.gov/Archives/edgar/data/1635718/000092189519000082/0000921895-19-000082-index.htm
  14 See letter from J. Jeffry Louis to MNG Enterprises, Inc., included in Gannett press release, February 4, 2019, included in SEC

  filing 8-K, Gannett Co., Inc., February 4, 2019:
  https://www.sec.gov/Archives/edgar/data/1635718/000134100419000072/0001341004-19-000072-index.htm


  TNG-CWA and the GateHouse-Gannett Merger                                                                                   Page 8
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 154 of 164 PAGEID #: 1223




  Indeed, this is what has happened. As of November 1, 2019, with the closing price for NEWM shares at
  $8.48, the deal is worth 9.99 percent less than it was on August 5 and 9.57 percent less than the Alden
  offer.

  While the NEWM share price will continue to fluctuate, there is no guarantee that the share price will be
  at a level to value Gannett assets by the time the deal closes (shortly after shareholder votes at both
  companies on November 14, 2019). Furthermore, NEWM shareholders appear to be losing confidence in
  the company: NEWM share price has fallen 26.71 percent in 2019 (as of closing price on November 1,
  2019).

  In summary, this deal values Gannett at a lower level than did Alden and it is risky since NEWM shares
  could fall further.


  8. GateHouse is a Company in Turmoil
  New Media management, board and shareholders are not aligned. Shareholders have rebuked
  management and the board six times in the last three years.

  Shareholders bucked management three times at the 2019 annual meeting of shareholders. They voted
  overwhelmingly (73.28 percent) to withhold their vote for director Theodore P. Janulis. Shareholders
  voted 75.07 percent against the annual advisory of pay, a management proposal. (This is particularly
  ironic since GateHouse only lists one executive – COO Kirk Davis – in its proxy statement. The others,
  including CEO Mike Reed, are paid by the Fortress Investment Group.) Finally, shareholders voted 67.71
  percent for a proposal from the California Public Employees Retirement System (CalPers) that would
  require directors to receive a majority vote in order to be elected.

  At the 2018 annual meeting, shareholders voted to withhold their vote (64.65 percent) for director
  Laurence Tarica.

  At the 2017 annual meeting, shareholders voted to withhold their vote (66.28 percent) for director and
  then-chairman Wesley R. Edens. They also voted 82.96 percent for a proposal from TNG-CWA that
  required an annual election of directors.15

  This type of shareholder rebuke is extremely rare in public companies. New Media shareholders and
  their management and board are not on the same page, a situation that is likely to worsen.

  TNG-CWA notes with deep concern that Mr. Janulis and Mr. Tarica have been appointed to the board of
  the new Gannett despite their disavowal by shareholders in 2019 and 2018, respectively.




  15
    The company modified its governance in acknowledgement of the TNG-CWA proposal. It did not demand the
  resignations of either Edens or Tarica.


  TNG-CWA and the GateHouse-Gannett Merger                                                             Page 9
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 155 of 164 PAGEID #: 1224




  9. Conclusion
  Consolidation within the news industry is likely, but this deal concerns us. The combination of the
  Fortress payout for the next two years, the high dividend, and the extra debt appear likely to force
  severe “efficiencies” on the company. If the merged company decides to accelerate debt repayment,
  then efficiencies will have to be increased. The two companies estimated $275-$300 million in annual
  synergies, the majority of which are planned in the first two years after the deal closes. Of that total,
  $115 million would come from “newspaper operations.” This may not be enough.

  Also, the company does not provide scenarios for possible economic downturns. The current economic
  expansion is now the longest expansion in U.S. economic history. Eventually, we will have a recession
  and with it a decrease in advertising revenues and pressures on all news organizations.

  For those stakeholders concerned about the fate of journalism, the GateHouse approach to news has to
  be worrisome. Stripping news staffs to bare bones – in ways that mimic the behavior of Alden Global
  Capital – means certain activities are no longer funded and news organization cannot play the role of
  independent oversight of elected officials and private organizations.

  Newspapers are a public good. They educate the public and are therefore critical to democratic
  governance. Whether it is local government or the competition of political ideas, newspapers allow
  citizens to make informed choices in electing leaders. They shed light on the expenditure of monies so
  that citizens have insight into how their tax revenues are spent.

  We encourage organized workers at Gannett and GateHouse to push the company to retain jobs and
  offer sensible compensation. We encourage unorganized workers at Gannett and GateHouse to join
  TNG-CWA. The strong voices of workers, readers, community leaders and some shareholders will help
  pressure the company to address fundamental issues – preserving quality journalism, protecting career-
  sustaining jobs, and serving our communities.


  TNG-CWA and the New Gannett
  1. The NewsGuild-CWA expects to hold the new Gannett to the assurances it gave when it announced
     the merger on August 5, 2019: a “commitment to high-quality journalism and community
     leadership.”16

  2. TNG-CWA commits to ensuring that “high-quality journalism” means the continued employment of
     dedicated professionals with appropriate remuneration to attract and sustain them. We will watch
     carefully attempts to reduce headcount and short-change employees.




  16Mike Reed and Kirk Davis, Communication to GateHouse Media / BridgeTower Media Employees,” August 5, 2019,
  reproduced on SEC Form 425, New Media Investment Group, August 6, 2019:
  https://www.sec.gov/Archives/edgar/data/1579684/000114036119014328/nc10003799x13_425.htm


  TNG-CWA and the GateHouse-Gannett Merger                                                                       Page 10
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 156 of 164 PAGEID #: 1225




  3. TNG-CWA will monitor the application of “community leadership” to ensure that it entails a
     continued presence of daily and weekly newspapers in the towns and cities where they are currently
     located in order to report on issues of public policy and neighborhood activities.

  4. TNG-CWA expects new Gannett to invest in its operations and to end the extraction of cash at the
     expense of employees and communities. Such investment includes both the digital and print sides of
     the business.

  5. TNG-CWA expects management at new Gannett to remain neutral when employees make a decision
     to seek collective representation. Any attempt to interfere with employee choice will be seen as a
     collective injury to all new Gannett employees.

  6. TNG-CWA expects to be active in ensuring good corporate governance at new Gannett. We are
     particularly appalled that two directors who received a majority of withhold votes by shareholders
     at New Media have been appointed directors at new Gannett.




  TNG-CWA and the GateHouse-Gannett Merger                                                        Page 11
                  Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 157 of 164 PAGEID #: 1226




From: Columbus Dispatch Support <support@columbusdispatchservice.com>
Date: August 27, 2019 at 9:03:41 AM EDT
To: "gsharonewalt@gmail.com" <gsharonewalt@gmail.com>
Subject: Invoices

Good morning Mr. Ewalt,



Per your request, please find your last three invoices attached in this email.




If there is anything else that we may assist you with, please feel free to contact us again.



Kind regards,



Stephanie


                                                                                               Exhibit D
The Columbus Dispatch
                                                                           1
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 158 of 164 PAGEID #: 1227




                                          2
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 159 of 164 PAGEID #: 1228




                                          3
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 160 of 164 PAGEID #: 1229




                                          4
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 161 of 164 PAGEID #: 1230




                                                                                        Exhibit E
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 162 of 164 PAGEID #: 1231
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 163 of 164 PAGEID #: 1232
Case: 2:19-cv-04262-ALM-KAJ Doc #: 42 Filed: 04/17/20 Page: 164 of 164 PAGEID #: 1233
